 



Exhibit 10.1
EXECUTION VERSION
U.S.$1,500,000,000
364-DAY REVOLVING CREDIT AGREEMENT
Dated as of May 24, 2007
Among
KRAFT FOODS INC.
and
THE INITIAL LENDERS NAMED HEREIN
and
JPMORGAN CHASE BANK, N.A.
and
CITIBANK, N.A.
as Administrative Agents
and
GOLDMAN SACHS CREDIT PARTNERS L.P.
and
DEUTSCHE BANK SECURITIES INC.
as Syndication Agents
* * * * * * * * * *
J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS CREDIT PARTNERS L.P. and DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers and Bookrunners

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
  Section 1.01.   Certain Defined Terms     1  
 
  Section 1.02.   Computation of Time Periods     9  
 
  Section 1.03.   Accounting Terms     9  
 
                ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES     10  
 
  Section 2.01.   The Pro Rata Advances     10  
 
  Section 2.02.   Making the Pro Rata Advances     10  
 
  Section 2.03.   Repayment of Pro Rata Advances     12  
 
  Section 2.04.   Interest on Pro Rata Advances     12  
 
  Section 2.05.   Additional Interest on LIBO Rate Advances     12  
 
  Section 2.06.   Conversion of Pro Rata Advances     13  
 
  Section 2.07.   The Competitive Bid Advances     13  
 
  Section 2.08.   LIBO Rate Determination     18  
 
  Section 2.09.   Fees     19  
 
  Section 2.10.   Optional Termination or Reduction of the Commitments;        
 
      Mandatory Reduction of the Commitments     19  
 
  Section 2.11.   Optional and Mandatory Prepayments of Pro Rata Advances     19
 
 
  Section 2.12.   Increased Costs     20  
 
  Section 2.13.   Illegality     21  
 
  Section 2.14.   Payments and Computations     21  
 
  Section 2.15.   Taxes     22  
 
  Section 2.16.   Sharing of Payments, Etc.     24  
 
  Section 2.17.   Evidence of Debt     25  
 
  Section 2.18.   Use of Proceeds     26  
 
                ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING     26  
 
  Section 3.01.   Conditions Precedent to Effectiveness     26  
 
  Section 3.02.   Initial Advance to Each Designated Subsidiary     27  
 
  Section 3.03.   Conditions Precedent to Each Pro Rata Borrowing     28  
 
  Section 3.04.   Conditions Precedent to Each Competitive Bid Borrowing     28
 
 
                ARTICLE IV REPRESENTATIONS AND WARRANTIES     29  
 
  Section 4.01.   Representations and Warranties of Kraft     29  
 
                ARTICLE V COVENANTS OF KRAFT     30  
 
  Section 5.01.   Affirmative Covenants     30  
 
  Section 5.02.   Negative Covenants     31  
 
                ARTICLE VI EVENTS OF DEFAULT     33  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
  Section 6.01.   Events of Default     33  
 
  Section 6.02.   Lenders’ Rights upon Event of Default     34  
 
                ARTICLE VII THE ADMINISTRATIVE AGENTS     35  
 
  Section 7.01.   Authorization and Action     35  
 
  Section 7.02.   Administrative Agents' Reliance, Etc.     35  
 
  Section 7.03.   JPMorgan Chase, Citibank and Affiliates     36  
 
  Section 7.04.   Lender Credit Decision     36  
 
  Section 7.05.   Indemnification     36  
 
  Section 7.06.   Successor Administrative Agents     37  
 
  Section 7.07.   Syndication Agents     37  
 
                ARTICLE VIII GUARANTY     37  
 
  Section 8.01.   Guaranty     37  
 
  Section 8.02.   Guaranty Absolute     38  
 
  Section 8.03.   Waivers     38  
 
  Section 8.04.   Continuing Guaranty     39  
 
                ARTICLE IX MISCELLANEOUS     39  
 
  Section 9.01.   Amendments, Etc.     39  
 
  Section 9.02.   Notices, Etc.     39  
 
  Section 9.03.   No Waiver; Remedies     41  
 
  Section 9.04.   Costs and Expenses     41  
 
  Section 9.05.   Right of Set-Off     42  
 
  Section 9.06.   Binding Effect     42  
 
  Section 9.07.   Assignments and Participations     43  
 
  Section 9.08.   Designated Subsidiaries     46  
 
  Section 9.09.   Governing Law     46  
 
  Section 9.10.   Execution in Counterparts     46  
 
  Section 9.11.   Jurisdiction, Etc.     46  
 
  Section 9.12.   Confidentiality     47  
 
  Section 9.13.   Integration     47  
 
  Section 9.14.   USA Patriot Act Notice     48  

         
SCHEDULE
       
 
       
Schedule I
  -   List of Applicable Lending Offices
Schedule II
      Subsidiary Information
 
       
EXHIBITS
       

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  

         
Exhibit A-1
  -   Form of Pro Rata Note
Exhibit A-2
  -   Form of Competitive Bid Note
Exhibit B-1
  -   Form of Notice of Pro Rata Borrowing
Exhibit B-2
  -   Form of Notice of Competitive Bid Borrowing
Exhibit C
  -   Form of Assignment and Acceptance
Exhibit D
  -   Form of Designation Agreement
Exhibit E-1
  -   Form of Opinion of Counsel for Kraft
Exhibit E-2
  -   Form of Opinion of Counsel for Kraft
Exhibit F
  -   Form of Opinion of Counsel for Designated Subsidiary

iii



--------------------------------------------------------------------------------



 



364-DAY REVOLVING CREDIT AGREEMENT
Dated as of May 24, 2007
          KRAFT FOODS INC., a Virginia corporation (“Kraft”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, and JPMORGAN CHASE BANK, N.A. (“JPMorgan
Chase”) and CITIBANK, N.A. (“Citibank”), as administrative agents (each, in such
capacity, an “Administrative Agent”), and GOLDMAN SACHS CREDIT PARTNERS L.P. and
DEUTSCHE BANK SECURITIES INC., as syndication agents (each, in such capacity, a
“Syndication Agent”) for the Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          Section 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          “Advance” means a Pro Rata Advance or a Competitive Bid Advance.
          “Agents” means each Administrative Agent and each Syndication Agent.
          “Applicable Facility Fee Rate” means, for any period, a percentage per
annum equal to 0.0500%.
          “Applicable Interest Rate Margin” means for any Interest Period a
percentage per annum equal to 0.2000% provided that for any day during any
Interest Period that the aggregate amount of Advances outstanding under this
Agreement exceeds 50% of the aggregate amount of Commitments under this
Agreement, the Applicable Interest Rate Margin shall be increased by 0.0500% per
annum.
          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Pro Rata Advance and, in the
case of a Competitive Bid Advance, the office of such Lender notified by such
Lender to JPMorgan Chase, as Administrative Agent, as its Applicable Lending
Office with respect to such Competitive Bid Advance.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by JPMorgan Chase, as
Administrative Agent, in substantially the form of Exhibit C hereto.
          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:

 



--------------------------------------------------------------------------------



 



     (i) the rate of interest announced publicly by JPMorgan Chase in New York,
New York, from time to time, as JPMorgan Chase’s prime rate; and
     (ii) 1/2 of one percent per annum above the Federal Funds Effective Rate.
          “Base Rate Advance” means a Pro Rata Advance that bears interest as
provided in Section 2.04(a)(i).
          “Board” means the Board of Governors of the Federal Reserve System of
the United States (or any successor).
          “Borrowers” means, collectively, Kraft and each Designated Subsidiary
that shall become a party to this Agreement pursuant to Section 9.08.
          “Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.
          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any LIBO Rate Advances or Floating Rate Bid Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London.
          “Capital Markets Transaction” means the issuance or sale in a
registered public offering, Rule 144A/Regulation S transaction or private
placement after the Effective Date of (i) capital stock (including equity-linked
securities) or (ii) notes, debentures, instruments or other debt securities, in
each case with a maturity in excess of one year, excluding (a) borrowings under
the Existing 5-Year Credit Agreement (as the same may be renewed, extended,
restated or replaced, but without giving effect to any increase in the
commitments thereunder) and (b) any replacement, renewal, refinancing or
extension of any Debt of Kraft and its Subsidiaries existing on the Effective
Date that does not exceed the aggregate principal amount (plus accrued interest
and applicable premiums and associated fees and expenses) of the Debt being
replaced, renewed, refinanced or extended.
          “Commitment” means as to any Lender (i) the Dollar amount set forth
opposite such Lender’s name on the signature pages hereof or (ii) if such Lender
has entered into an Assignment and Acceptance, the Dollar amount set forth for
such Lender in the Register maintained by JPMorgan Chase, as Administrative
Agent, pursuant to Section 9.07(d), in each case as such amount may be reduced
pursuant to Section 2.10.
          “Competitive Bid Advance” means an advance by a Lender to any Borrower
as part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.07 and refers to a Fixed Rate Bid Advance or a
Floating Rate Bid Advance.
          “Competitive Bid Borrowing” means a borrowing consisting of
simultaneous Competitive Bid Advances from each of the Lenders whose offer to
make one or more

2



--------------------------------------------------------------------------------



 



Competitive Bid Advances as part of such borrowing has been accepted under the
competitive bidding procedure described in Section 2.07.
     “Competitive Bid Note” means a promissory note of any Borrower payable to
the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of such Borrower to such Lender resulting from a
Competitive Bid Advance made by such Lender to such Borrower.
     “Competitive Bid Reduction” has the meaning specified in Section 2.01.
     “Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Kraft and its Subsidiaries, less goodwill and
other intangible assets and the minority interests of other Persons in such
Subsidiaries, all as determined in accordance with accounting principles
generally accepted in the United States, except that if there has been a
material change in an accounting principle as compared to that applied in the
preparation of the financial statements of Kraft and its Subsidiaries as at and
for the year ended December 31, 2006, then such new accounting principle shall
not be used in the determination of Consolidated Tangible Assets. A material
change in an accounting principle is one that, in the year of its adoption,
changes Consolidated Tangible Assets at any quarter in such year by more than
10%.
     “Convert,” “Conversion” and “Converted” each refers to a conversion of Pro
Rata Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13.
     “Debt” means (i) indebtedness for borrowed money or for the deferred
purchase price of property or services, whether or not evidenced by bonds,
debentures, notes or similar instruments, (ii) obligations as lessee under
leases that, in accordance with accounting principles generally accepted in the
United States, are recorded as capital leases, and (iii) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of any other Person of
the kinds referred to in clause (i) or (ii) above.
     “Default” means any event specified in Section 6.01 that would constitute
an Event of Default but for the requirement that notice be given or time elapse
or both.
     “Designated Subsidiary” means any wholly-owned Subsidiary of Kraft
designated for borrowing privileges under this Agreement pursuant to
Section 9.08.
     “Designation Agreement” means, with respect to any Designated Subsidiary,
an agreement in the form of Exhibit D hereto signed by such Designated
Subsidiary and Kraft.
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.

3



--------------------------------------------------------------------------------



 



          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to Kraft and JPMorgan Chase, as Administrative Agent.
          “Effective Date” has the meaning specified in Section 3.01.
          “Eligible Assignee” means (i) a commercial bank organized under the
laws of the United States, or any State thereof, and having total assets in
excess of $5,000,000,000; (ii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands; (iii) the central bank of any country which is a member of the OECD;
(iv) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $3,000,000,000; (v) an insurance company organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $5,000,000,000; (vi) any Lender; (vii) an affiliate of any
Lender; and (viii) any other bank, commercial finance company, insurance company
or other Person approved in writing by Kraft, which approval shall be notified
to JPMorgan Chase, as Administrative Agent.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of any Borrower’s controlled group, or under common control
with any Borrower, within the meaning of Section 414 of the Internal Revenue
Code.
          “ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations

4



--------------------------------------------------------------------------------



 



at a facility of any Borrower or Kraft or any of their ERISA Affiliates in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Borrower or Kraft or any of their ERISA Affiliates from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions set forth in
Section 302(f)(1)(A) and (B) of ERISA to the creation of a lien upon property or
rights to property of any Borrower or Kraft or any of their ERISA Affiliates for
failure to make a required payment to a Plan are satisfied; (g) the adoption of
an amendment to a Plan requiring the provision of security to such Plan,
pursuant to Section 307 of ERISA; or (h) the termination of a Plan by the PBGC
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board, as in effect from time to time.
          “Eurocurrency Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurocurrency Lending Office” opposite
its name on Schedule I hereto or in the Assignment and Acceptance pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to Kraft and JPMorgan Chase, as Administrative Agent.
          “Eurocurrency Rate Reserve Percentage” for any Interest Period, for
all LIBO Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on LIBO Rate Advances or Floating Rate Bid
Advances is determined) having a term equal to such Interest Period.
          “Event of Default” has the meaning specified in Section 6.01.
          “Existing 5-Year Credit Agreement” means Kraft’s existing U.S.
$4,500,000,000 5-Year Revolving Credit Agreement dated as of April 15, 2005.
          “Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
amended from time to time.
          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate per annum equal, for each day during such period, to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published for such
day (or, if such day is not a

5



--------------------------------------------------------------------------------



 



Business Day, for the next preceding Business Day) on Telerate Page 120 (or any
successor page), or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by JPMorgan Chase, as Administrative Agent, from three Federal funds
brokers of recognized standing selected by it.
          “Fixed Rate Bid Advance” means a Competitive Bid Advance bearing
interest based on a fixed rate per annum as specified in the relevant Notice of
Competitive Bid Borrowing.
          “Floating Rate Bid Advance” means a Competitive Bid Advance bearing
interest at a rate of interest quoted as a margin over the LIBO Rate as
specified in the relevant Notice of Competitive Bid Borrowing.
          “Home Jurisdiction Withholding Taxes” means (a) in the case of Kraft,
withholding for United States income taxes, United States back-up withholding
taxes and United States withholding taxes and (b) in the case of a Designated
Subsidiary, withholding taxes imposed by the jurisdiction under the laws of
which such Designated Subsidiary is organized or any political subdivision
thereof.
          “Interest Period” means, for each LIBO Rate Advance comprising part of
the same Pro Rata Borrowing and each Floating Rate Bid Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
LIBO Rate Advance or Floating Rate Bid Advance or the date of Conversion of any
Base Rate Advance into such LIBO Rate Advance and ending on the last day of the
period selected by the Borrower requesting such Borrowing pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, or, if available to all Lenders, nine months, as such
Borrower may select upon notice received by JPMorgan Chase, as Administrative
Agent, not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period; provided, however, that:
          (a) such Borrower may not select any Interest Period that ends after
the Termination Date;
          (b) whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and
          (c) whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

6



--------------------------------------------------------------------------------



 



          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
          “JPMorgan Chase’s Administrative Agent Account” means (a) the account
of JPMorgan Chase, as Administrative Agent, maintained by JPMorgan Chase, as
Administrative Agent, at its office at 1111 Fannin, Houston, Texas 77002,
Account No. 323243088, Attention: Claudia Correa, or (b) such other account of
JPMorgan Chase, as Administrative Agent, as is designated in writing from time
to time by JPMorgan Chase, as Administrative Agent, to Kraft and the Lenders for
such purpose.
          “Lenders” means the Initial Lenders and their respective successors
and permitted assignees.
          “LIBO Rate” means an interest rate per annum equal to either:
          (a) the offered rate per annum at which deposits in Dollars appear on
Reuters Screen LIBOR01 Page (previously known as Telerate Page 3750) (or any
successor page) as of 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period, or
          (b) if the LIBO Rate does not appear on Reuters Screen LIBOR01 Page
(previously known as Telerate Page 3750) (or any successor page), then the LIBO
Rate will be determined by taking the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rates per annum at which deposits in Dollars are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period for an amount substantially equal to the
amount that would be the Reference Banks’ respective ratable shares of such
Borrowing outstanding during such Interest Period and for a period equal to such
Interest Period, as determined by JPMorgan Chase, as Administrative Agent,
subject, however, to the provisions of Section 2.08.
          “LIBO Rate Advance” means a Pro Rata Advance that bears interest as
provided in Section 2.04(a)(ii).
          “Lien” has the meaning specified in Section 5.02(a).
          “Major Subsidiary” means any Subsidiary (a) more than 50% of the
voting securities of which is owned directly or indirectly by Kraft, (b) which
is organized and existing under, or has its principal place of business in, the
United States or any political subdivision thereof, Canada or any political
subdivision thereof, any country which is a member of the European Union on the
date hereof (other than Greece, Portugal or Spain) or any political subdivision
thereof, or Switzerland, Norway or Australia or any of their respective
political subdivisions, and (c) which has at any time total assets (after
intercompany eliminations) exceeding $1,000,000,000.

7



--------------------------------------------------------------------------------



 



          “Margin Stock” means margin stock, as such term is defined in
Regulation U.
          “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, such plan
being maintained pursuant to one or more collective bargaining agreements.
          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
          “Note” means a Pro Rata Note or a Competitive Bid Note.
          “Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.07(b).
          “Notice of Pro Rata Borrowing” has the meaning specified in
Section 2.02(a).
          “Obligations” has the meaning specified in Section 8.01.
          “Other Taxes” has the meaning specified in Section 2.15(b).
          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
          “Plan” means a Single Employer Plan or a Multiple Employer Plan.
          “Pro Rata Advance” means an advance by a Lender to any Borrower as
part of a Pro Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate
Advance (each of which shall be a “Type” of Pro Rata Advance).
          “Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro
Rata Advances of the same Type made by each of the Lenders pursuant to
Section 2.01.
          “Pro Rata Note” means a promissory note of any Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Pro Rata
Advances made by such Lender to such Borrower.

8



--------------------------------------------------------------------------------



 



          “Reference Banks” means JPMorgan Chase, Citibank, Goldman Sachs Credit
Partners L.P., and Deutsche Bank Securities Inc.
          “Register” has the meaning specified in Section 9.07(d).
          “Regulation A” means Regulation A of the Board, as in effect from time
to time.
          “Regulation U” means Regulation U of the Board, as in effect from time
to time.
          “Required Lenders” means at any time Lenders owed at least 50.1% of
the then aggregate unpaid principal amount of the Pro Rata Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least 50.1% of the Commitments.
          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
          “Subsidiary” of any Person means any corporation of which (or in
which) more than 50% of the outstanding capital stock having voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.
          “Taxes” has the meaning specified in Section 2.15(a).
          “Termination Date” means the earlier of May 22, 2008 and the date of
termination in whole of the Commitments pursuant to Section 2.10 or 6.02.
          Section 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding.”
          Section 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with accounting principles
generally accepted in the United States of America, except that if there has
been a material change in an accounting principle affecting the definition of an
accounting term as compared to that applied in the preparation of the financial
statements of Kraft as of and for the year ended December 31, 2006, then such
new accounting principle shall not be used in the determination of the amount
associated with that accounting term. A material change in an accounting
principle is one that, in

9



--------------------------------------------------------------------------------



 



the year of its adoption, changes the amount associated with the relevant
accounting term for any quarter in such year by more than 10%.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
          Section 2.01. The Pro Rata Advances. (a) Obligation to Make Pro Rata
Advances. Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Pro Rata Advances to any Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date in an aggregate amount not to exceed at any time outstanding such Lender’s
Commitment; provided, however, that the aggregate amount of the Commitments of
the Lenders shall be deemed used from time to time to the extent of the
aggregate amount of the Competitive Bid Advances then outstanding and such
deemed use of the aggregate amount of the Commitments shall be allocated among
the Lenders ratably according to their respective Commitments (such deemed use
of the aggregate amount of the Commitments being a “Competitive Bid Reduction”).
          (b) Amount of Pro Rata Borrowings. Each Pro Rata Borrowing shall be in
an aggregate amount of no less than $50,000,000 or an integral multiple of
$1,000,000 in excess thereof.
          (c) Type of Pro Rata Advances. Each Pro Rata Borrowing shall consist
of Pro Rata Advances of the same Type made on the same day by the Lenders
ratably according to their respective Commitments. Within the limits of each
Lender’s Commitment and subject to this Section 2.01, any Borrower may borrow
under this Section 2.01, prepay pursuant to Section 2.11 or repay pursuant to
Section 2.03 and reborrow under this Section 2.01.
          Section 2.02. Making the Pro Rata Advances. (a) Notice of Pro Rata
Borrowing. Each Pro Rata Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Pro Rata Borrowing in the case of a Pro Rata Borrowing
consisting of LIBO Rate Advances, or (y) 9:00 A.M. (New York City time) on the
date of the proposed Pro Rata Borrowing in the case of a Pro Rata Borrowing
consisting of Base Rate Advances, by the Borrower to JPMorgan Chase, as
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Pro Rata Borrowing (a “Notice of Pro Rata
Borrowing”) shall be by telephone, confirmed immediately in writing, by
registered mail or telecopier in substantially the form of Exhibit B-1 hereto,
specifying therein the requested:
          (i) date of such Pro Rata Borrowing,
          (ii) Type of Advances comprising such Pro Rata Borrowing,
          (iii) aggregate amount of such Pro Rata Borrowing, and
          (iv) in the case of a Pro Rata Borrowing consisting of LIBO Rate
Advances, the initial Interest Period for each such Pro Rata Advance.
Notwithstanding anything herein to the contrary, no Borrower may select LIBO

10



--------------------------------------------------------------------------------



 



Rate Advances for any Pro Rata Borrowing if the obligation of the Lenders to
make LIBO Rate Advances shall then be suspended pursuant to Section 2.08(c) or
2.13.
          (b) Funding Pro Rata Advances. Each Lender shall, before 11:00 A.M.
(New York City time) on the date of such Pro Rata Borrowing, make available for
the account of its Applicable Lending Office to JPMorgan Chase, as
Administrative Agent, at JPMorgan Chase’s Administrative Agent Account, in same
day funds, such Lender’s ratable portion of such Pro Rata Borrowing. After
receipt of such funds by JPMorgan Chase, as Administrative Agent, and upon
fulfillment of the applicable conditions set forth in Article III, JPMorgan
Chase, as Administrative Agent, will make such funds available to the relevant
Borrower at the address of JPMorgan Chase, as Administrative Agent, referred to
in Section 9.02.
          (c) Irrevocable Notice. Each Notice of Pro Rata Borrowing of any
Borrower shall be irrevocable and binding on such Borrower. In the case of any
Pro Rata Borrowing that the related Notice of Pro Rata Borrowing specifies is to
be comprised of LIBO Rate Advances, the Borrower requesting such Pro Rata
Borrowing shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Pro Rata Borrowing for such Pro Rata Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Pro Rata Advance to be made by such Lender as part of
such Pro Rata Borrowing when such Pro Rata Advance, as a result of such failure,
is not made on such date.
          (d) Lender’s Ratable Portion. Unless JPMorgan Chase, as Administrative
Agent, shall have received notice from a Lender prior to 11:00 A.M. (New York
City time) on the day of any Pro Rata Borrowing that such Lender will not make
available to JPMorgan Chase, as Administrative Agent, such Lender’s ratable
portion of such Pro Rata Borrowing, JPMorgan Chase, as Administrative Agent, may
assume that such Lender has made such portion available to JPMorgan Chase, as
Administrative Agent, on the date of such Pro Rata Borrowing in accordance with
Section 2.02(b) and JPMorgan Chase, as Administrative Agent, may, in reliance
upon such assumption, make available to the Borrower proposing such Pro Rata
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to JPMorgan Chase,
as Administrative Agent, such Lender and such Borrower severally agree to repay
to JPMorgan Chase, as Administrative Agent, forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to JPMorgan Chase, as Administrative Agent, at:
          (i) in the case of such Borrower, the higher of (A) the interest rate
applicable at the time to Pro Rata Advances comprising such Pro Rata Borrowing
and (B) the cost of funds incurred by JPMorgan Chase, as Administrative Agent,
in respect of such amount, and
          (ii) in the case of such Lender, the Federal Funds Effective Rate.

11



--------------------------------------------------------------------------------



 



If such Lender shall repay to JPMorgan Chase, as Administrative Agent, such
corresponding amount, such amount so repaid shall constitute such Lender’s Pro
Rata Advance as part of such Pro Rata Borrowing for purposes of this Agreement.
          (e) Independent Lender Obligations. The failure of any Lender to make
the Pro Rata Advance to be made by it as part of any Pro Rata Borrowing shall
not relieve any other Lender of its obligation, if any, hereunder to make its
Pro Rata Advance on the date of such Pro Rata Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Pro Rata Advance to
be made by such other Lender on the date of any Pro Rata Borrowing.
          Section 2.03. Repayment of Pro Rata Advances. Each Borrower shall
repay to JPMorgan Chase, as Administrative Agent, for the ratable account of
each Lender on the Termination Date applicable to such Lender the unpaid
principal amount of the Pro Rata Advances of such Lender then outstanding.
          Section 2.04. Interest on Pro Rata Advances. (a) Scheduled Interest.
Each Borrower shall pay interest on the unpaid principal amount of each Pro Rata
Advance owing by such Borrower to each Lender from the date of such Pro Rata
Advance until such principal amount shall be paid in full, at the following
rates per annum:
          (i) Base Rate Advances. During such periods as such Pro Rata Advance
is a Base Rate Advance, a rate per annum equal at all times to the Base Rate in
effect from time to time, payable in arrears monthly on the 20th day of each
month and on the date such Base Rate Advance shall be Converted or paid in full.
          (ii) LIBO Rate Advances. During such periods as such Pro Rata Advance
is a LIBO Rate Advance, a rate per annum equal at all times during each Interest
Period for such Pro Rata Advance to the sum of (x) the LIBO Rate for such
Interest Period for such Pro Rata Advance plus (y) the Applicable Interest Rate
Margin in effect from time to time, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period, and on the date such LIBO Rate
Advance shall be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default, each Borrower shall pay interest on the unpaid principal
amount of each Pro Rata Advance owing to each Lender, payable in arrears on the
dates referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), at a rate per
annum equal at all times to 1% per annum above the rate per annum required to be
paid on such Pro Rata Advance.
          Section 2.05. Additional Interest on LIBO Rate Advances. Each Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each LIBO Rate Advance of such Lender to such
Borrower, from the date of such Advance until such principal amount is

12



--------------------------------------------------------------------------------



 



paid in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the LIBO Rate for the Interest Period for such
Advance from (ii) the rate obtained by dividing such LIBO Rate by a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified to Kraft through JPMorgan Chase, as Administrative Agent.
          Section 2.06. Conversion of Pro Rata Advances. (a) Conversion Upon
Absence of Interest Period. If any Borrower shall fail to select the duration of
any Interest Period for any LIBO Rate Advances in accordance with the provisions
contained in the definition of the term “Interest Period,” JPMorgan Chase, as
Administrative Agent, will forthwith so notify such Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances.
          (b) Conversion Upon Event of Default. Upon the occurrence and during
the continuance of any Event of Default under Section 6.01(a), JPMorgan Chase,
as Administrative Agent, or the Required Lenders may elect that (i) each LIBO
Rate Advance be, on the last day of the then existing Interest Period therefor,
Converted into Base Rate Advances and (ii) the obligation of the Lenders to
make, or to Convert Advances into, LIBO Rate Advances be suspended.
          (c) Voluntary Conversion. Subject to the provisions of
Sections 2.08(c) and 2.13, any Borrower may convert all such Borrower’s Pro Rata
Advances of one Type constituting the same Pro Rata Borrowing into Advances of
the other Type on any Business Day, upon notice given to JPMorgan Chase, as
Administrative Agent, not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Conversion; provided,
however, that the Conversion of a LIBO Rate Advance into a Base Rate Advance may
be made on, and only on, the last day of an Interest Period for such LIBO Rate
Advance. Each such notice of a Conversion shall, within the restrictions
specified above, specify
     (i) the date of such Conversion;
     (ii) the Pro Rata Advances to be Converted; and
     (iii) if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Pro Rata Advance.
          Section 2.07. The Competitive Bid Advances. (a) Competitive Bid
Advances’ Impact on Commitments. Each Lender severally agrees that any Borrower
may make Competitive Bid Borrowings under this Section 2.07 from time to time on
any Business Day during the period from the Effective Date until the Termination
Date in the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the aggregate amount of the Advances then outstanding
shall not exceed the aggregate amount of the Commitments of the Lenders. As
provided in Section 2.01, the aggregate amount of the Commitments of the Lenders
shall be deemed used from time to time to the extent of the aggregate amount of
the Competitive Bid Advances then outstanding, and such deemed use of the
aggregate amount of the Commitments shall be applied to the Lenders ratably
according to

13



--------------------------------------------------------------------------------



 



their respective Commitments; provided, however, that any Lender’s Competitive
Bid Advances shall not otherwise reduce that Lender’s obligation to lend its pro
rata share of the remaining available Commitments.
          (b) Notice of Competitive Bid Borrowing. Any Borrower may request a
Competitive Bid Borrowing under this Section 2.07 by delivering to JPMorgan
Chase, as Administrative Agent, by telecopier, a notice of a Competitive Bid
Borrowing (a “Notice of Competitive Bid Borrowing”), in substantially the form
of Exhibit B-2 hereto, specifying therein the following:
          (i) date of such proposed Competitive Bid Borrowing;
          (ii) aggregate amount of such proposed Competitive Bid Borrowing;
          (iii) interest rate basis and day count convention to be offered by
the Lenders;
          (iv) in the case of a Competitive Bid Borrowing consisting of Floating
Rate Bid Advances, Interest Period, or in the case of a Competitive Bid
Borrowing consisting of Fixed Rate Bid Advances, maturity date for repayment of
each Fixed Rate Bid Advance to be made as part of such Competitive Bid Borrowing
(which maturity date may not be earlier than the date occurring seven days after
the date of such Competitive Bid Borrowing or later than the earlier of
(A) 360 days after the date of such Competitive Bid Borrowing and (B) the
Termination Date);
          (v) interest payment date or dates relating thereto;
          (vi) location of such Borrower’s account to which funds are to be
advanced; and
          (vii) other terms (if any) to be applicable to such Competitive Bid
Borrowing.
A Borrower requesting a Competitive Bid Borrowing shall deliver a Notice of
Competitive Bid Borrowing to JPMorgan Chase, as Administrative Agent, not later
than 10:00 A.M. (New York City time) (x) at least two Business Days prior to the
date of the proposed Competitive Bid Borrowing, if such Borrower shall specify
in the Notice of Competitive Bid Borrowing that the Competitive Bid Borrowing
shall be Fixed Rate Bid Advances, or (y) at least four Business Days prior to
the date of the proposed Competitive Bid Borrowing, if such Borrower shall
specify in the Notice of Competitive Bid Borrowing that the Competitive Bid
Borrowing shall be Floating Rate Bid Advances. Each Notice of Competitive Bid
Borrowing shall be irrevocable and binding on such Borrower. JPMorgan Chase, as
Administrative Agent, shall in turn promptly notify each Lender of each request
for a Competitive Bid Borrowing received by it from such Borrower by sending
such Lender a copy of the related Notice of Competitive Bid Borrowing.
          (c) Discretion as to Competitive Bid Advances. Each Lender may, in its
sole discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to the

14



--------------------------------------------------------------------------------



 



applicable Borrower as part of such proposed Competitive Bid Borrowing at a rate
or rates of interest specified by such Lender in its sole discretion, by
notifying JPMorgan Chase, as Administrative Agent (which shall give prompt
notice thereof to such Borrower), before 9:30 A.M. (New York City time) (A) on
the Business Day prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid
Advances, and (B) on the third Business Day prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Floating Rate Bid Advances; provided that, if JPMorgan Chase in its capacity
as a Lender shall, in its sole discretion, elect to make any such offer, it
shall notify such Borrower of such offer at least 30 minutes before the time and
on the date on which notice of such election is to be given by any other Lender
to JPMorgan Chase, as Administrative Agent. In such notice, the Lender shall
specify the following:
          (i) the minimum amount and maximum amount of each Competitive Bid
Advance which such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts may, subject to the proviso to the
first sentence of Section 2.07(a), exceed such Lender’s Commitment);
          (ii) the rate or rates of interest therefor; and
          (iii) such Lender’s Applicable Lending Office with respect to such
Competitive Bid Advance.
If any Lender shall elect not to make such an offer, such Lender shall so notify
JPMorgan Chase, as Administrative Agent, before 9:30 A.M. (New York City time)
on the date on which notice of such election is to be given to JPMorgan Chase,
as Administrative Agent, by the other Lenders, and such Lender shall not be
obligated to, and shall not, make any Competitive Bid Advance as part of such
Competitive Bid Borrowing; provided further that the failure by any Lender to
give such notice shall not cause such Lender to be obligated to make any
Competitive Bid Advance as part of such proposed Competitive Bid Borrowing.
          (d) Borrower Selection of Lender Bids. The Borrower proposing the
Competitive Bid Borrowing shall, in turn, (A) before 12:00 noon (New York City
time) on the Business Day prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Bid Advances and (B) before 12:00 noon (New York City time) on the third
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances, either:
          (i) cancel such Competitive Bid Borrowing by giving JPMorgan Chase, as
Administrative Agent, notice to that effect, or
          (ii) accept, in its sole discretion, one or more of the offers made by
any Lender or Lenders pursuant to Section 2.07(c), by giving notice to JPMorgan
Chase, as Administrative Agent, of the amount of each Competitive Bid Advance
(which amount shall be equal to or greater than the minimum amount, and equal to
or less than the maximum amount, notified to such Borrower by JPMorgan

15



--------------------------------------------------------------------------------



 



Chase, as Administrative Agent on behalf of such Lender, for such Competitive
Bid Advance pursuant to Section 2.07(c) to be made by each Lender as part of
such Competitive Bid Borrowing) and reject any remaining offers made by Lenders
pursuant to Section 2.07(c) by giving JPMorgan Chase, as Administrative Agent,
notice to that effect. Such Borrower shall accept the offers made by any Lender
or Lenders to make Competitive Bid Advances in order of the lowest to the
highest rates of interest offered by such Lenders. If two or more Lenders have
offered the same interest rate, the amount to be borrowed at such interest rate
will be allocated among such Lenders in proportion to the maximum amount that
each such Lender offered at such interest rate.
If the Borrower proposing the Competitive Bid Borrowing notifies JPMorgan Chase,
as Administrative Agent, that such Competitive Bid Borrowing is canceled
pursuant to Section 2.07(d)(i), or if such Borrower fails to give timely notice
in accordance with Section 2.07(d), JPMorgan Chase, as Administrative Agent,
shall give prompt notice thereof to the Lenders and such Competitive Bid
Borrowing shall not be made.
          (e) Competitive Bid Borrowing. If the Borrower proposing the
Competitive Bid Borrowing accepts one or more of the offers made by any Lender
or Lenders pursuant to Section 2.07(d)(ii), JPMorgan Chase, as Administrative
Agent, shall in turn promptly notify:
          (i) each Lender that has made an offer as described in
Section 2.07(c), whether or not any offer or offers made by such Lender pursuant
to Section 2.07(c) have been accepted by such Borrower;
          (ii) each Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing, of the date and amount of each Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing; and
          (iii) each Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing, upon receipt, that JPMorgan Chase, as
Administrative Agent, has received forms of documents appearing to fulfill the
applicable conditions set forth in Article III.
When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e)(iii),
such Lender shall, before 11:00 A.M. (New York City time), on the date of such
Competitive Bid Borrowing specified in the notice received from JPMorgan Chase,
as Administrative Agent, pursuant to Section 2.07(e)(i), make available for the
account of its Applicable Lending Office to JPMorgan Chase, as Administrative
Agent, at its address referred to in Section 9.02, in same day funds, such
Lender’s portion of such Competitive Bid Borrowing. Upon fulfillment of the
applicable conditions set forth in Article III and after receipt by JPMorgan
Chase, as Administrative Agent, of such funds, JPMorgan Chase, as Administrative
Agent, will make such funds available to such Borrower at the location specified
by such Borrower in its Notice of Competitive Bid Borrowing. Promptly after each
Competitive Bid Borrowing, JPMorgan Chase, as Administrative Agent, will notify
each Lender of the amount of the Competitive Bid Borrowing, the consequent
Competitive Bid

16



--------------------------------------------------------------------------------



 



Reduction and the dates upon which such Competitive Bid Reduction commenced and
will terminate.
          (f) Irrevocable Notice. If the Borrower proposing the Competitive Bid
Borrowing notifies JPMorgan Chase, as Administrative Agent, that it accepts one
or more of the offers made by any Lender or Lenders pursuant to Section 2.07(c),
such notice of acceptance shall be irrevocable and binding on such Borrower.
Such Borrower shall indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in the related Notice of Competitive Bid Borrowing for such
Competitive Bid Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing when
such Competitive Bid Advance, as a result of such failure, is not made on such
date.
          (g) Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each
Competitive Bid Borrowing shall be in an aggregate amount of $50,000,000 or an
integral multiple of $1,000,000 in excess thereof and, following the making of
each Competitive Bid Borrowing, the aggregate amount of Advances then
outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders. Within the limits and on the conditions set forth in this Section 2.07,
any Borrower may from time to time borrow under this Section 2.07, prepay
pursuant to Section 2.11 or repay pursuant to Section 2.07(h), and reborrow
under this Section 2.07; provided that a Competitive Bid Borrowing shall not be
made within two Business Days of the date of any other Competitive Bid
Borrowing. The indebtedness of any Borrower resulting from each Competitive Bid
Advance made to such Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note of such Borrower payable to the
order of the Lender making such Competitive Bid Advance.
          (h) Repayment of Competitive Bid Advances. On the maturity date of
each Competitive Bid Advance provided in the Competitive Bid Note evidencing
such Competitive Bid Advance, the Borrower shall repay to JPMorgan Chase, as
Administrative Agent, for the account of each Lender that has made a Competitive
Bid Advance the then unpaid principal amount of such Competitive Bid Advance. No
Borrower shall have any right to prepay any principal amount of any Competitive
Bid Advance unless, and then only on the terms, set forth in the Competitive Bid
Note evidencing such Competitive Bid Advance.
          (i) Interest on Competitive Bid Advances. Each Borrower that has
borrowed through a Competitive Bid Borrowing shall pay interest on the unpaid
principal amount of each Competitive Bid Advance from the date of such
Competitive Bid Advance to the date the principal amount of such Competitive Bid
Advance is repaid in full, at the rate of interest for such Competitive Bid
Advance and on the interest payment date or dates set forth in the Competitive
Bid Note evidencing such Competitive Bid Advance. Upon the occurrence and during
the continuance of an Event of Default, such Borrower shall pay interest on the
amount of unpaid principal of each Competitive Bid Advance owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 1% per annum above the rate per annum required
to be paid on such Competitive Bid Advance under the terms

17



--------------------------------------------------------------------------------



 



of the Competitive Bid Note evidencing such Competitive Bid Advance unless
otherwise agreed in such Competitive Bid Note.
          Section 2.08. LIBO Rate Determination. (a) Methods to Determine LIBO
Rate. JPMorgan Chase, as Administrative Agent, shall determine the LIBO Rate by
using the methods described in the definition of the term “LIBO Rate,” and shall
give prompt notice to the Borrower and Lenders of each such LIBO Rate.
          (b) Role of Reference Banks. In the event that the LIBO Rate cannot be
determined by the method described in clause (a) of the definition of “LIBO
Rate,” each Reference Bank agrees to furnish to JPMorgan Chase, as
Administrative Agent, timely information for the purpose of determining the LIBO
Rate in accordance with the method described in clause (b) of the definition
thereof. If any one or more of the Reference Banks shall not furnish such timely
information to JPMorgan Chase, as Administrative Agent, for the purpose of
determining a LIBO Rate, JPMorgan Chase, as Administrative Agent, shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. If fewer than two Reference Banks furnish timely
information to JPMorgan Chase, as Administrative Agent, for determining the LIBO
Rate for any LIBO Rate Advances or Floating Rate Bid Advances, as the case may
be, then:
          (i) JPMorgan Chase, as Administrative Agent, shall forthwith notify
Kraft and the Lenders that the interest rate cannot be determined for such LIBO
Rate Advance or Floating Rate Bid Advances, as the case may be;
          (ii) with respect to each LIBO Rate Advance, such Advance will, on the
last day of the then existing Interest Period therefor, be prepaid by the
Borrower or be automatically Converted into a Base Rate Advance; and
          (iii) the obligation of the Lenders to make LIBO Rate Advances or
Floating Rate Bid Advances or to Convert Base Rate Advances into LIBO Rate
Advances shall be suspended until JPMorgan Chase, as Administrative Agent, shall
notify Kraft and the Lenders that the circumstances causing such suspension no
longer exist.
JPMorgan Chase, as Administrative Agent, shall give prompt notice to Kraft and
the Lenders of the applicable interest rate determined by JPMorgan Chase, as
Administrative Agent, for purposes of Section 2.04(a)(i) or (ii), and the rate,
if any, furnished by each Reference Bank for the purpose of determining the
interest rate under Section 2.04(a)(ii) or the applicable LIBO Rate.
          (c) Inadequate LIBO Rate. If, with respect to any LIBO Rate Advances,
the Required Lenders notify JPMorgan Chase, as Administrative Agent, that
(i) they are unable to obtain matching deposits in the London interbank market
at or about 11:00 A.M. (London time) on the second Business Day before the
making of a Borrowing in sufficient amounts to fund their respective LIBO Rate
Advances as a part of such Borrowing during the Interest Period therefor or
(ii) the LIBO Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective LIBO Rate

18



--------------------------------------------------------------------------------



 



Advances for such Interest Period, JPMorgan Chase, as Administrative Agent,
shall forthwith so notify Kraft and the Lenders, whereupon (A) the Borrower of
such LIBO Rate Advances will, on the last day of the then existing Interest
Period therefor, either (x) prepay such Advances or (y) Convert such Advances
into Base Rate Advances and (B) the obligation of the Lenders to make, or to
Convert Base Rate Advances into, LIBO Rate Advances shall be suspended until
JPMorgan Chase, as Administrative Agent, shall notify Kraft and the Lenders that
the circumstances causing such suspension no longer exist. In the case of clause
(ii) above, each Lender shall certify its cost of funds for each Interest Period
to JPMorgan Chase, as Administrative Agent, and Kraft as soon as practicable
(but in any event not later than 10 Business Days after the last day of such
Interest Period).
          Section 2.09. Fees. (a) Facility Fee. Kraft agrees to pay to JPMorgan
Chase, as Administrative Agent, for the account of each Lender a facility fee on
the aggregate amount of such Lender’s Commitment (whether or not used and
without giving effect to any Competitive Bid Reduction) from the date hereof in
the case of each Initial Lender and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at the Applicable Facility Fee
Rate, in each case payable on the last day of each March, June, September and
December until the Termination Date and on the Termination Date.
          (b) Agent’s Fees. Kraft shall pay to JPMorgan Chase, as Administrative
Agent, for its own account such fees as may from time to time be agreed between
Kraft and such Agent.
          Section 2.10. Optional Termination or Reduction of the Commitments;
Mandatory Reduction of the Commitments.
          (a) Kraft shall have the right, upon at least three Business Days’
notice to JPMorgan Chase, as Administrative Agent, to terminate in whole or
reduce ratably in part the unused portions of the respective Commitments of the
Lenders; provided that each partial reduction shall be in the aggregate amount
of no less than $50,000,000 or the remaining balance if less than $50,000,000;
and provided further that the aggregate amount of the Commitments of the Lenders
shall not be reduced to an amount that is less than the aggregate principal
amount of the Competitive Bid Advances then outstanding.
          (b) Not later than the second (2nd) Business Day following receipt by
Kraft or any of its wholly-owned domestic Subsidiaries of the cash proceeds of
any Capital Markets Transaction (net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith), Kraft
shall provide notice to JPMorgan Chase, as Administrative Agent, of the receipt
of such net cash proceeds and, on the date such notice is received by the
Administrative Agent, the Commitments shall be automatically reduced by an
amount equal to 100% of such net cash proceeds.
          Section 2.11. Optional and Mandatory Prepayments of Pro Rata Advances.
(a) Optional Prepayment. Each Borrower may, in the case of any LIBO Rate
Advance, upon at least three Business Days’ notice to JPMorgan Chase, as
Administrative Agent, or, in the case of any

19



--------------------------------------------------------------------------------



 



Base Rate Advance, upon notice given to JPMorgan Chase, as Administrative Agent,
not later than 9:00 A.M. (New York City time) on the date of the proposed
prepayment, in each case stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given such Borrower shall,
prepay the outstanding principal amount of the Pro Rata Advances comprising part
of the same Pro Rata Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of no less than $50,000,000 or the remaining balance if less
than $50,000,000 and (y) in the event of any such prepayment of a LIBO Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(b).
          (b) Mandatory Prepayment. To the extent that, after giving effect to
any reduction thereof pursuant to Section 2.10(b), the aggregate principal
amount of the Pro Rata Advances are greater than the Commitments (after giving
effect to any Competitive Bid Reduction), Kraft shall prepay or cause to be
prepaid Pro Rata Advances in an amount equal to the amount of such excess. Each
such prepayment under Section 2.10(b) shall be accompanied by accrued interest
to the date of such prepayment on the amount prepaid. Amounts to be applied
pursuant to this Section shall be applied, first, to prepay Base Rate Advances,
if applicable, and, second, to prepay LIBO Rate Advances, if applicable.
          Section 2.12. Increased Costs. (a) Costs from Change in Law or
Authorities. If, due to either (i) the introduction of or any change (other than
any change by way of imposition or increase of reserve requirements to the
extent such change is included in the Eurocurrency Rate Reserve Percentage) in
or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining LIBO
Rate Advances or Floating Rate Bid Advances (excluding for purposes of this
Section 2.12 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.15 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower of the affected Advances shall from time to time,
upon demand by such Lender (with a copy of such demand to JPMorgan Chase, as
Administrative Agent), pay to JPMorgan Chase, as Administrative Agent, for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to Kraft, such
Borrower and JPMorgan Chase, as Administrative Agent, by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
          (b) Reduction in Lender’s Rate of Return. In the event that, after the
date hereof, the implementation of or any change in any law or regulation, or
any guideline or directive (whether or not having the force of law) or the
interpretation or administration thereof by any central bank or other authority
charged with the administration thereof, imposes, modifies

20



--------------------------------------------------------------------------------



 



or deems applicable any capital adequacy or similar requirement (including,
without limitation, a request or requirement which affects the manner in which
any Lender allocates capital resources to its commitments, including its
obligations hereunder) and as a result thereof, in the sole opinion of such
Lender, the rate of return on such Lender’s capital as a consequence of its
obligations hereunder is reduced to a level below that which such Lender could
have achieved but for such circumstances, but reduced to the extent that
Borrowings are outstanding from time to time, then in each such case, upon
demand from time to time Kraft shall pay to such Lender such additional amount
or amounts as shall compensate such Lender for such reduction in rate of return;
provided that, in the case of each Lender, such additional amount or amounts
shall not exceed 0.15 of 1% per annum of such Lender’s Commitment. A certificate
of such Lender as to any such additional amount or amounts shall be conclusive
and binding for all purposes, absent manifest error. Except as provided below,
in determining any such amount or amounts each Lender may use any reasonable
averaging and attribution methods. Notwithstanding the foregoing, each Lender
shall take all reasonable actions to avoid the imposition of, or reduce the
amounts of, such increased costs, provided that such actions, in the reasonable
judgment of such Lender, will not be otherwise disadvantageous to such Lender,
and, to the extent possible, each Lender will calculate such increased costs
based upon the capital requirements for its Commitment hereunder and not upon
the average or general capital requirements imposed upon such Lender.
          Section 2.13. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify JPMorgan Chase, as Administrative Agent,
that the introduction of or any change in, or in the interpretation of, any law
or regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make LIBO Rate Advances
or Floating Rate Bid Advances or to fund or maintain LIBO Rate Advances or
Floating Rate Bid Advances, (a) each LIBO Rate Advance or Floating Rate Bid
Advances, as the case may be, will automatically, upon such demand, be Converted
into a Base Rate Advance or an Advance that bears interest at the rate set forth
in Section 2.04(a)(i), as the case may be, and (b) the obligation of the Lenders
to make LIBO Rate Advances or Floating Rate Bid Advances or to Convert Base Rate
Advances into LIBO Rate Advances shall be suspended, in each case, until
JPMorgan Chase, as Administrative Agent, shall notify Kraft and the Lenders that
the circumstances causing such suspension no longer exist; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurocurrency Lending Office if the making of such a
designation would allow such Lender or its Eurocurrency Lending Office to
continue to perform its obligations to make LIBO Rate Advances or Floating Rate
Bid Advances or to continue to fund or maintain LIBO Rate Advances or Floating
Rate Bid Advances, as the case may be, and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.
          Section 2.14. Payments and Computations. (a) Time and Distribution of
Payments. Kraft and each Borrower shall make each payment hereunder, without
set-off or counterclaim, not later than 11:00 A.M. (New York City time) on the
day when due to JPMorgan Chase, as Administrative Agent, at JPMorgan Chase’s
Administrative Agent Account in same day funds. JPMorgan Chase, as
Administrative Agent, will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or facility fees ratably
(other

21



--------------------------------------------------------------------------------



 



than amounts payable pursuant to Section 2.07, 2.12, 2.15 or 9.04(b)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. From and after the
effective date of an Assignment and Acceptance pursuant to Section 9.07,
JPMorgan Chase, as Administrative Agent, shall make all payments hereunder in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
          (b) Computation of Interest and Fees. All computations of interest
based on JPMorgan Chase’s prime rate shall be made by JPMorgan Chase, as
Administrative Agent, on the basis of a year of 365 or 366 days, as the case may
be. All computations of interest based on the LIBO Rate or the Federal Funds
Effective Rate and of facility fees shall be made by JPMorgan Chase, as
Administrative Agent and all computations of interest pursuant to Section 2.05
shall be made by a Lender, on the basis of a year of 360 days, and all
computations of interest in respect of Competitive Bid Advances shall be made by
JPMorgan Chase, as Administrative Agent, as specified in the applicable Notice
of Competitive Bid Notice, in each case for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest or facility fees are payable. Each determination by JPMorgan Chase, as
Administrative Agent (or, in the case of Section 2.05 by a Lender), of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
          (c) Payment Due Dates. Whenever any payment hereunder shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances or Floating Rate Bid Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.
          (d) Presumption of Borrower Payment. Unless JPMorgan Chase, as
Administrative Agent, receives notice from any Borrower prior to the date on
which any payment is due to the Lenders hereunder that such Borrower will not
make such payment in full, JPMorgan Chase, as Administrative Agent, may assume
that such Borrower has made such payment in full to JPMorgan Chase, as
Administrative Agent, on such date and JPMorgan Chase, as Administrative Agent,
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to JPMorgan Chase, as
Administrative Agent, each Lender shall repay to JPMorgan Chase, as
Administrative Agent, forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to
JPMorgan Chase, as Administrative Agent, at the Federal Funds Effective Rate.
          Section 2.15. Taxes. (a) Any and all payments by each Borrower and
Kraft hereunder shall be made, in accordance with Section 2.14, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or

22



--------------------------------------------------------------------------------



 



withholdings, and all liabilities with respect thereto, excluding, (i) in the
case of each Lender and JPMorgan Chase, as Administrative Agent, taxes imposed
on its net income, and franchise taxes imposed on it, by the jurisdiction under
the laws of which such Lender or JPMorgan Chase, as Administrative Agent (as the
case may be), is organized or any political subdivision thereof, (ii) in the
case of each Lender, taxes imposed on its net income, and franchise taxes
imposed on it, by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof, (iii) in the case of each Lender and JPMorgan
Chase, as Administrative Agent, taxes imposed on its net income, franchise taxes
imposed on it, and any tax imposed by means of withholding to the extent such
tax is imposed solely as a result of a present or former connection (other than
the execution, delivery and performance of this Agreement or a Note) between the
Lender or JPMorgan Chase, as Administrative Agent, as the case may be, and the
taxing jurisdiction, and (iv) in the case of each Lender and JPMorgan Chase, as
Administrative Agent, taxes imposed by the United States by means of withholding
tax if and to the extent that such taxes shall be in effect and shall be
applicable on the date hereof to payments to be made to such Lender’s Applicable
Lending Office or to JPMorgan Chase, as Administrative Agent (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder being hereinafter referred to as
“Taxes”). If any Borrower or Kraft shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender or JPMorgan Chase,
as Administrative Agent, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.15) such Lender or
JPMorgan Chase, as Administrative Agent (as the case may be), receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower or Kraft shall make such deductions and (iii) such Borrower
or Kraft shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) In addition, each Borrower or Kraft shall pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement (hereinafter referred to as “Other Taxes”).
          (c) Each Borrower and Kraft shall indemnify each Lender and JPMorgan
Chase, as Administrative Agent, for and hold it harmless against the full amount
of Taxes or Other Taxes (including, without limitation, Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.15) paid by
such Lender or JPMorgan Chase, as Administrative Agent (as the case may be), and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or JPMorgan Chase, as Administrative Agent (as the case may
be), makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, each
Borrower and Kraft shall furnish to JPMorgan Chase, as Administrative Agent, at
its address referred to in Section 9.02, the original or a certified copy of a
receipt evidencing such payment. If any Borrower or Kraft determines that no
Taxes are payable in respect thereof, such Borrower or Kraft shall, at the
request of JPMorgan Chase, as Administrative Agent, furnish or cause the payor
to furnish, JPMorgan Chase, as Administrative Agent, and each Lender an opinion
of

23



--------------------------------------------------------------------------------



 



counsel reasonably acceptable to JPMorgan Chase, as Administrative Agent,
stating that such payment is exempt from Taxes.
          (e) Each Lender, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, shall provide each of JPMorgan Chase, as Administrative
Agent, Kraft and such Borrower with any form or certificate that is required by
any taxing authority (including, if applicable, two original Internal Revenue
Service Forms W-9, W-8BEN or W-8ECI, as appropriate, or any successor or other
form prescribed by the Internal Revenue Service), certifying that such Lender is
exempt from or entitled to a reduced rate of Home Jurisdiction Withholding Taxes
on payments pursuant to this Agreement. Thereafter, each such Lender shall
provide additional forms or certificates (i) to the extent a form or certificate
previously provided has become inaccurate or invalid or has otherwise ceased to
be effective or (ii) as requested in writing by any Borrower, Kraft or JPMorgan
Chase, as Administrative Agent. Unless the Borrowers, Kraft and JPMorgan Chase,
as Administrative Agent, have received forms or other documents satisfactory to
them indicating that payments hereunder are not subject to Home Jurisdiction
Withholding Taxes or are subject to Home Jurisdiction Withholding Taxes at a
rate reduced by an applicable tax treaty, such Borrower, Kraft or JPMorgan
Chase, as Administrative Agent, shall withhold taxes from such payments at the
applicable statutory rate in the case of payments to or for any Lender.
          (f) Any Lender claiming any additional amounts payable pursuant to
this Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise economically disadvantageous to such Lender.
          (g) No additional amounts will be payable pursuant to this
Section 2.15 with respect to (i) any Home Jurisdiction Withholding Taxes that
would not have been payable had the Lender provided the relevant forms or other
documents pursuant to Section 2.15 (e); or (ii) in the case of an Assignment and
Acceptance by a Lender to an Eligible Assignee, any Home Jurisdiction
Withholding Taxes that exceed the amount of such Home Jurisdiction Withholding
Taxes that are imposed prior to such Assignment and Acceptance, unless such
Assignment and Acceptance resulted from the demand of Kraft.
          (h) If any Lender or JPMorgan Chase, as Administrative Agent, as the
case may be, obtains a refund of any Tax for which payment has been made
pursuant to this Section 2.15, which refund in the good faith judgment of such
Lender or JPMorgan Chase, as Administrative Agent, as the case may be, (and
without any obligation to disclose its tax records) is allocable to such payment
made under this Section 2.15, the amount of such refund (together with any
interest received thereon and reduced by reasonable costs incurred in obtaining
such refund) promptly shall be paid to the Borrower to the extent payment has
been made in full by the Borrower pursuant to this Section 2.15.
          Section 2.16. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on

24



--------------------------------------------------------------------------------



 



account of the Pro Rata Advances owing to it (other than pursuant to
Section 2.12, 2.15 or 9.04(b)) in excess of its ratable share of payments on
account of the Pro Rata Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Pro Rata
Advances made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.16
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.
          Section 2.17. Evidence of Debt. (a) Lender Records; Pro Rata Notes.
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of each Borrower to such Lender resulting
from each Pro Rata Advance owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder in respect of Pro Rata Advances. Each Borrower shall, upon notice
by any Lender to such Borrower (with a copy of such notice to JPMorgan Chase, as
Administrative Agent) to the effect that a Pro Rata Note is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Pro Rata Advances owing to, or to be made
by, such Lender, promptly execute and deliver to such Lender a Pro Rata Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.
          (b) Record of Borrowings, Payables and Payments. The Register
maintained by JPMorgan Chase, as Administrative Agent, pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded as follows:
          (i) the date and amount of each Borrowing made hereunder, the Type of
Advances comprising such Borrowing and, if appropriate, the Interest Period
applicable thereto;
          (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it;
          (iii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and the
Termination Date applicable thereto; and
          (iv) the amount of any sum received by JPMorgan Chase, as
Administrative Agent, from the Borrowers hereunder and each Lender’s share
thereof.

25



--------------------------------------------------------------------------------



 



          (c) Evidence of Payment Obligations. Entries made in good faith by
JPMorgan Chase, as Administrative Agent, in the Register pursuant to
Section 2.17(b), and by each Lender in its account or accounts pursuant to
Section 2.17(a), shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from each Borrower to, in
the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of JPMorgan Chase, as Administrative Agent, or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of any Borrower under this Agreement.
          Section 2.18. Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) for general
corporate purposes of Kraft and its Subsidiaries.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          Section 3.01. Conditions Precedent to Effectiveness. This Agreement
shall become effective on and as of the first date (the “Effective Date”) on
which the following conditions precedent have been satisfied or waived:
          (a) Kraft shall have notified each Lender and JPMorgan Chase, as
Administrative Agent, in writing as to the proposed Effective Date.
          (b) On the Effective Date, the following statements shall be true and
JPMorgan Chase, as Administrative Agent, shall have received for the account of
each Lender a certificate signed by a duly authorized officer of Kraft, dated
the Effective Date, stating that:
          (i) the representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
          (ii) no event has occurred and is continuing that constitutes a
Default or Event of Default.
          (c) JPMorgan Chase, as Administrative Agent, shall have received on or
before the Effective Date the following, each dated such day, in form and
substance reasonably satisfactory to JPMorgan Chase, as Administrative Agent:
          (i) Certified copies of the resolutions of the Board of Directors of
Kraft approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.
          (ii) A certificate of the Secretary or an Assistant Secretary of Kraft
certifying the names and true signatures of the officers of Kraft authorized to
sign this Agreement and the other documents to be delivered hereunder.

26



--------------------------------------------------------------------------------



 



          (iii) Favorable opinions of counsel (which may be in-house counsel)
for Kraft, substantially in the form of Exhibits E-1 and E-2 hereto.
          (iv) A certificate of the chief financial officer or treasurer of
Kraft certifying that as of December 31, 2006 (A) the aggregate amount of Debt,
payment of which is secured by any Lien referred to in clause (iii) of
Section 5.02(a), does not exceed $400,000,000, and (B) the aggregate amount of
Debt included in clause (A) of this subsection (iv), payment of which is secured
by any Lien referred to in clause (iv) of Section 5.02(a), does not exceed
$200,000,000.
          (d) This Agreement shall have been executed by Kraft, JPMorgan Chase
and Citibank, as Administrative Agents, and Goldman Sachs Credit Partners L.P.
and Deutsche Bank Securities Inc., as Syndication Agents, and JPMorgan Chase, as
Administrative Agent, shall have been notified by each Initial Lender that such
Initial Lender has executed this Agreement.
JPMorgan Chase, as Administrative Agent, shall notify Kraft and the Initial
Lenders of the date which is the Effective Date upon satisfaction or waiver of
all of the conditions precedent set forth in this Section 3.01. For purposes of
determining compliance with the conditions specified in this Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of JPMorgan Chase, as Administrative Agent, responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that Kraft, by notice to the Lenders, designates as the proposed
Effective Date, specifying its objection thereto.
          Section 3.02. Initial Advance to Each Designated Subsidiary. The
obligation of each Lender to make an initial Advance to each Designated
Subsidiary following any designation of such Designated Subsidiary as a Borrower
hereunder pursuant to Section 9.08 is subject to the receipt by JPMorgan Chase,
as Administrative Agent, on or before the date of such initial Advance of each
of the following, in form and substance satisfactory to JPMorgan Chase, as
Administrative Agent, and dated such date, and in sufficient copies for each
Lender:
          (a) Certified copies of the resolutions of the Board of Directors of
such Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.
          (b) A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign this Agreement and the other documents to be
delivered hereunder.
          (c) A certificate signed by a duly authorized officer of the
Designated Subsidiary, dated as of the date of such initial Advance, certifying
that such Designated Subsidiary shall have obtained all governmental and third
party authorizations, consents, approvals (including exchange control approvals)
and licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver this Agreement and to perform its
obligations thereunder.

27



--------------------------------------------------------------------------------



 



          (d) The Designation Agreement of such Designated Subsidiary,
substantially in the form of Exhibit D hereto.
          (e) A favorable opinion of counsel (which may be in-house counsel) to
such Designated Subsidiary, dated the date of such initial Advance, covering, to
the extent customary and appropriate for the relevant jurisdiction, the opinions
outlined on Exhibit F hereto.
          (f) Such other approvals, opinions or documents as any Lender, through
JPMorgan Chase, as Administrative Agent, may reasonably request.
          Section 3.03. Conditions Precedent to Each Pro Rata Borrowing. The
obligation of each Lender to make a Pro Rata Advance on the occasion of each Pro
Rata Borrowing is subject to the conditions precedent that the Effective Date
shall have occurred and on the date of such Pro Rata Borrowing the following
statements shall be true, and the acceptance by the Borrower of the proceeds of
such Pro Rata Borrowing shall be a representation by such Borrower or Kraft, as
the case may be, that:
          (a) the representations and warranties contained in Section 4.01
(except the representations set forth in the last sentence of subsection (e) and
in subsection (f) thereof (other than clause (i) thereof)) are correct on and as
of the date of such Pro Rata Borrowing, before and after giving effect to such
Pro Rata Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date, and, if such Pro Rata Borrowing shall have been
requested by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Agreement are correct on and
as of the date of such Pro Rata Borrowing, before and after giving effect to
such Pro Rata Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date; and
          (b) after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith) no event has occurred and is continuing, or would
result from such Pro Rata Borrowing, that constitutes a Default or Event of
Default.
          Section 3.04. Conditions Precedent to Each Competitive Bid Borrowing.
The obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing is subject to the conditions precedent
that (i) JPMorgan Chase, as Administrative Agent, shall have received the
written confirmatory Notice of Competitive Bid Borrowing with respect thereto,
(ii) on or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, JPMorgan Chase, as Administrative Agent, shall have
received a Competitive Bid Note payable to the order of such Lender for each of
the one or more Competitive Bid Advances to be made by such Lender as part of
such Competitive Bid Borrowing, in a principal amount equal to the principal
amount of the Competitive Bid Advance to be evidenced thereby and otherwise on
such terms as were agreed to for such Competitive Bid Advance in accordance with
Section 2.07, and (iii) on the date of such Competitive Bid Borrowing the
following statements shall be true, and the acceptance by the Borrower of the
proceeds of such Competitive Bid Borrowing shall be a representation by such
Borrower or Kraft, as the case may be, that:

28



--------------------------------------------------------------------------------



 



          (a) the representations and warranties contained in Section 4.01 are
correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and, if such
Competitive Bid Borrowing shall have been requested by a Designated Subsidiary,
the representations and warranties of such Designated Subsidiary contained in
its Designation Agreement are correct on and as of the date of such Competitive
Bid Borrowing, before and after giving effect to such Competitive Bid Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, and
          (b) after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Competitive Bid Borrowing that constitutes a Default or Event
of Default.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Section 4.01. Representations and Warranties of Kraft. Kraft
represents and warrants as follows:
          (a) It is a corporation duly organized, validly existing and in good
standing under the laws of The Commonwealth of Virginia.
          (b) The execution, delivery and performance of this Agreement and the
Notes to be delivered by it are within its corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) its
charter or by-laws or (ii) in any material respect, any law, rule, regulation or
order of any court or governmental agency or any material contractual
restriction binding on or affecting it.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by it of this Agreement or the Notes
to be delivered by it.
          (d) This Agreement is, and each of the Notes to be delivered by it
when delivered hereunder will be, a legal, valid and binding obligation of Kraft
enforceable against Kraft in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.
          (e) As reported in Kraft’s Annual Report on Form 10-K for the year
ended December 31, 2006, the consolidated balance sheets of Kraft and its
Subsidiaries as of December 31, 2006 and the consolidated statements of earnings
of Kraft and its Subsidiaries for the year then ended fairly present, in all
material respects, the consolidated financial position of Kraft and its
Subsidiaries as at such date and the consolidated results of the operations of
Kraft and its

29



--------------------------------------------------------------------------------



 



Subsidiaries for the year ended on such date, all in accordance with accounting
principles generally accepted in the United States. Except as disclosed in
Kraft’s Annual Report on Form 10-K for the year ended December 31, 2006, and in
any Current Report on Form 8-K filed subsequent to December 31, 2006 but prior
to May 24, 2007, since December 31, 2006 there has been no material adverse
change in such position or operations.
          (f) There is no pending or threatened action or proceeding affecting
it or any of its Subsidiaries before any court, governmental agency or
arbitrator (a “Proceeding”) (i) that purports to affect the legality, validity
or enforceability of this Agreement or (ii) except for Proceedings disclosed in
Kraft’s Annual Report on Form 10-K for the year ended December 31, 2006, any
Current Report on Form 8-K filed subsequent to December 31, 2006 but prior to
May 24, 2007 and, with respect to Proceedings commenced after the date of the
most recent such document but prior to May 24, 2007, a certificate delivered to
the Lenders, that may materially adversely affect the financial position or
results of operations of Kraft and its Subsidiaries taken as a whole.
          (g) It owns directly or indirectly 100% of the capital stock of each
other Borrower.
          (h) None of the proceeds of any Advance will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock or for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any Margin Stock or for any other purpose that
would constitute the Advances as a “purpose credit” within the meaning of
Regulation U and, in each case, would constitute a violation of Regulation U.
ARTICLE V
COVENANTS OF KRAFT
          Section 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, Kraft will:
          (a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary
to comply, in all material respects, with all applicable laws, rules,
regulations and orders (such compliance to include, without limitation,
complying with ERISA and paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith), noncompliance with which would
materially adversely affect the financial condition or operations of Kraft and
its Subsidiaries taken as a whole.
          (b) Maintenance of Net Worth. Maintain total shareholders’ equity on
the consolidated balance sheet of Kraft and its Subsidiaries of not less than
$20,000,000,000.
          (c) Reporting Requirements. Furnish to the Lenders:
          (i) as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of Kraft, an unaudited
interim condensed consolidated balance sheet of Kraft and its Subsidiaries as of
the end of

30



--------------------------------------------------------------------------------



 



such quarter and unaudited interim condensed consolidated statements of earnings
of Kraft and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of Kraft;
          (ii) as soon as available and in any event within 100 days after the
end of each fiscal year of Kraft, a copy of the consolidated financial
statements for such year for Kraft and its Subsidiaries, audited by
PricewaterhouseCoopers LLP (or other independent auditors which, as of the date
of this Agreement, are one of the “big four” accounting firms);
          (iii) all reports which Kraft sends to any of its shareholders, and
copies of all reports on Form 8-K (or any successor forms adopted by the
Securities and Exchange Commission) which Kraft files with the Securities and
Exchange Commission;
          (iv) as soon as possible and in any event within five days after the
occurrence of each Event of Default and each event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default,
continuing on the date of such statement, a statement of the chief financial
officer or treasurer of Kraft setting forth details of such Event of Default or
event and the action which Kraft has taken and proposes to take with respect
thereto; and
          (v) such other information respecting the condition or operations,
financial or otherwise, of Kraft or any Major Subsidiary as any Lender through
JPMorgan Chase, as Administrative Agent, may from time to time reasonably
request.
In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Kraft may make such items available on the internet at
www.kraft.com (which website includes an option to subscribe to a free service
alerting subscribers by e-mail of new Securities and Exchange Commission
filings) or any successor or replacement website thereof, or by similar
electronic means.
          Section 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, Kraft will not:
          (a) Liens, Etc. Create or suffer to exist, or permit any Major
Subsidiary to create or suffer to exist, any lien, security interest or other
charge or encumbrance (other than operating leases and licensed intellectual
property), or any other type of preferential arrangement (“Liens”), upon or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign, or permit any Major Subsidiary to assign, any right to receive income,
in each case to secure or provide for the payment of any Debt of any Person,
other than:
          (i) Liens upon or in property acquired or held by it or any Major
Subsidiary in the ordinary course of business to secure the purchase price of
such

31



--------------------------------------------------------------------------------



 



property or to secure indebtedness incurred solely for the purpose of financing
the acquisition of such property;
     (ii) Liens existing on property at the time of its acquisition (other than
any such lien or security interest created in contemplation of such
acquisition);
     (iii) Liens existing on the date hereof securing Debt;
     (iv) Liens on property financed through the issuance of industrial revenue
bonds in favor of the holders of such bonds or any agent or trustee therefor;
     (v) Liens existing on property of any Person acquired by Kraft or any Major
Subsidiary;
     (vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;
     (vii) Liens upon or with respect to “margin stock” as that term is defined
in Regulation U;
     (viii) Liens in favor of Kraft or any Major Subsidiary;
     (ix) precautionary Liens provided by Kraft or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
Kraft or such Major Subsidiary which transaction is determined by the Board of
Directors of Kraft or such Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States; or
     (x) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.
          (b) Mergers, Etc. Consolidate with or merge into, or convey or
transfer its properties and assets substantially as an entirety to, any Person,
or permit any Subsidiary directly or indirectly owned by it to do so, unless,
immediately after giving effect thereto, no Default or Event of Default would
exist and, in the case of any merger or consolidation to which it is a party,
the surviving corporation is Kraft or was a Subsidiary of Kraft immediately
prior to such merger or consolidation, which is organized and existing under the
laws of the United States of America or any State thereof, or the District of
Columbia. The surviving corporation of any merger or consolidation involving
Kraft or any other Borrower shall assume all of Kraft’s or such Borrower’s
obligations under this Agreement (including without limitation with respect to
Kraft’s obligations, the covenants set forth in Article V) by the execution and
delivery of an instrument in form and substance satisfactory to the Required
Lenders.

32



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OF DEFAULT
          Section 6.01. Events of Default. Each of the following events (each an
“Event of Default”) shall constitute an Event of Default:
          (a) Any Borrower or Kraft shall fail to pay any principal of any
Advance when the same becomes due and payable; or any Borrower shall fail to pay
interest on any Advance, or Kraft shall fail to pay any fees payable under
Section 2.09, within ten days after the same becomes due and payable; or
          (b) Any representation or warranty made or deemed to have been made by
any Borrower or Kraft herein or by any Borrower or Kraft (or any of their
respective officers) in connection with this Agreement shall prove to have been
incorrect in any material respect when made or deemed to have been made; or
          (c) Any Borrower or Kraft shall fail to perform or observe (i) any
term, covenant or agreement contained in Section 5.01(b) or 5.02(b), (ii) any
term, covenant or agreement contained in Section 5.02(a) if such failure shall
remain unremedied for 15 days after written notice thereof shall have been given
to Kraft by JPMorgan Chase, as Administrative Agent, or any Lender or (iii) any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to Kraft by JPMorgan Chase, as
Administrative Agent, or any Lender; or
          (d) Any Borrower or Kraft or any Major Subsidiary shall fail to pay
any principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) of such Borrower or Kraft or such Major Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt unless adequate provision
for any such payment has been made in form and substance satisfactory to the
Required Lenders; or any Debt of any Borrower or Kraft or any Major Subsidiary
which is outstanding in a principal amount of at least $100,000,000 in the
aggregate (but excluding Debt arising under this Agreement) shall be declared to
be due and payable, or required to be prepaid (other than by a scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof unless adequate provision for the payment
of such Debt has been made in form and substance satisfactory to the Required
Lenders; or
          (e) Any Borrower or Kraft or any Major Subsidiary shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against any Borrower
or Kraft or any Major Subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,

33



--------------------------------------------------------------------------------



 



adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property, and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any of its property constituting a substantial part of the property of
Kraft and its Subsidiaries taken as a whole) shall occur; or any Borrower or
Kraft or any Major Subsidiary shall take any corporate action to authorize any
of the actions set forth above in this subsection (e); or
          (f) Any judgment or order for the payment of money in excess of
$100,000,000 shall be rendered against any Borrower or Kraft or any Major
Subsidiary and there shall be any period of 60 consecutive days during which a
stay of enforcement of such unsatisfied judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
          (g) Any Borrower, Kraft or any ERISA Affiliate shall incur, or shall
be reasonably likely to incur, liability in excess of $500,000,000 in the
aggregate as a result of one or more of the following: (i) the occurrence of any
ERISA Event; (ii) the partial or complete withdrawal of any Borrower, Kraft or
any ERISA Affiliate from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; provided, however, that no Default or Event
of Default under this Section 6.01(g) shall be deemed to have occurred if the
Borrower, Kraft or any ERISA Affiliate shall have made arrangements satisfactory
to the PBGC or the Required Lenders to discharge or otherwise satisfy such
liability (including the posting of a bond or other security); or
          (h) So long as any Subsidiary of Kraft is a Designated Subsidiary, the
guaranty provided by Kraft under Article VIII hereof shall for any reason cease
to be valid and binding on Kraft or Kraft shall so state in writing.
          Section 6.02. Lenders’ Rights upon Event of Default. If an Event of
Default occurs or is continuing, then JPMorgan Chase, as Administrative Agent,
shall at the request, or may with the consent, of the Required Lenders, by
notice to Kraft and the Borrowers:
          (a) declare the obligation of each Lender to make further Advances to
be terminated, whereupon the same shall forthwith terminate, and
          (b) declare all the Advances then outstanding, all interest thereon
and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon the Advances then outstanding, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers;
     provided, however, that in the event of an actual or deemed entry of an
order for relief with respect to any Borrower under the Federal Bankruptcy Code,
(i) the obligation of each Lender to

34



--------------------------------------------------------------------------------



 



make Advances shall automatically be terminated and (ii) the Advances then
outstanding, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrowers.
ARTICLE VII
THE ADMINISTRATIVE AGENTS
          Section 7.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Administrative Agents to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to the Administrative Agents by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), the Administrative Agents shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that no Administrative Agent shall be required to take any
action that exposes such Administrative Agent to personal liability or that is
contrary to this Agreement or applicable law. Each of the Administrative Agents
agrees to give to each Lender prompt notice of each notice given to it by Kraft
or any Borrower as required by the terms of this Agreement or at the request of
Kraft or such Borrower, and any notice provided pursuant to Section 5.01(c)(iv).
          Section 7.02. Administrative Agents’ Reliance, Etc. Neither the
Administrative Agents nor any of their directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agents:
          (a) may treat the Lender that made any Advance as the holder of the
Debt resulting therefrom until JPMorgan Chase, as Administrative Agent, receives
and accepts an Assignment and Acceptance entered into by such Lender, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
          (b) may consult with legal counsel (including counsel for Kraft or any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
          (c) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
          (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of Kraft or

35



--------------------------------------------------------------------------------



 



any Borrower or to inspect the property (including the books and records) of
Kraft or such Borrower;
          (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
          (f) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram or telex) believed by it to be genuine and
signed or sent by the proper party or parties.
          Section 7.03. JPMorgan Chase, Citibank and Affiliates. With respect to
its Commitment and the Advances made by it, each of JPMorgan Chase and Citibank
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not an Administrative Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
JPMorgan Chase and Citibank in their individual capacities. JPMorgan Chase and
Citibank and their affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, Kraft, any Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of Kraft,
any Borrower or any such Subsidiary, all as if JPMorgan Chase and Citibank were
not Administrative Agents and without any duty to account therefor to the
Lenders.
          Section 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon either Administrative Agent, either
Syndication Agent, or any other Lender and based on the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Administrative Agent, Syndication Agent, or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
          Section 7.05. Indemnification. The Lenders agree to indemnify each
Agent (to the extent not reimbursed by Kraft or the Borrowers), ratably
according to the respective principal amounts of the Pro Rata Advances then
owing to each of them (or if no Pro Rata Advances are at the time outstanding,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by such Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from such Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
such Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such

36



--------------------------------------------------------------------------------



 



Agent is not reimbursed for such expenses by Kraft or the Borrowers. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by any Agent, any Lender or a third party.
          Section 7.06. Successor Administrative Agents. An Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and Kraft
and may be removed at any time with or without cause by the Required Lenders.
Upon the resignation or removal of JPMorgan Chase, as Administrative Agent,
Citibank, as Administrative Agent, shall succeed to and become vested with all
the rights, powers, discretion, privileges and duties of JPMorgan Chase, as
Administrative Agent, and JPMorgan Chase, as Administrative Agent shall be
discharged from its duties and obligations under this Agreement. Upon any other
such resignation or removal which results in there being no Administrative Agent
hereunder, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
          Section 7.07. Syndication Agents. Goldman Sachs Credit Partners L.P.
and Deutsche Bank Securities Inc. have been designated as Syndication Agents
under this Agreement, but the use of such titles does not impose on any of them
any duties or obligations greater than those of any other Lender.
ARTICLE VIII
GUARANTY
          Section 8.01. Guaranty. Kraft hereby unconditionally and irrevocably
guarantees (the undertaking of Kraft contained in this Article VIII being the
“Guaranty”) the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of each Borrower now or hereafter
existing under this Agreement, whether for principal, interest, fees, expenses
or otherwise (such obligations being the “Obligations”), and any and all
expenses (including counsel fees and expenses) incurred by JPMorgan Chase, as
Administrative Agent, or the Lenders in enforcing any rights under the Guaranty.

37



--------------------------------------------------------------------------------



 



          Section 8.02. Guaranty Absolute. Kraft guarantees that the Obligations
will be paid strictly in accordance with the terms of this Agreement, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of JPMorgan Chase, as Administrative
Agent, or the Lenders with respect thereto. The liability of Kraft under this
Guaranty shall be absolute and unconditional irrespective of:
          (a) any lack of validity, enforceability or genuineness of any
provision of this Agreement or any other agreement or instrument relating
thereto;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to departure from this Agreement;
          (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations; or
          (d) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Borrower or Kraft .
          This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Obligations is rescinded
or must otherwise be returned by JPMorgan Chase, as Administrative Agent, or any
Lender upon the insolvency, bankruptcy or reorganization of a Borrower or
otherwise, all as though such payment had not been made.
          Section 8.03. Waivers. (a) Kraft hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this Guaranty and any requirement that JPMorgan Chase, as Administrative
Agent, or any Lender protect, secure, perfect or insure any security interest or
lien or any property subject thereto or exhaust any right or take any action
against a Borrower or any other Person or any collateral.
          (b) Kraft hereby irrevocably waives any claims or other rights that it
may now or hereafter acquire against any Borrower that arise from the existence,
payment, performance or enforcement of Kraft’s obligations under this Guaranty
or this Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of JPMorgan Chase, as Administrative Agent,
or any Lender against such Borrower or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from such
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right.
If any amount shall be paid to Kraft in violation of the preceding sentence at
any time prior to the later of the cash payment in full of the Obligations and
all other amounts payable under this Guaranty and the Termination Date, such
amount shall be held in trust for the benefit of JPMorgan Chase, as
Administrative Agent, and the Lenders and shall forthwith be paid to JPMorgan
Chase, as Administrative Agent, to be credited and applied to the Obligations
and all other amounts payable under this Guaranty, whether matured or unmatured,
in accordance with the terms of this Agreement and this Guaranty, or to be held
as collateral for any Obligations or

38



--------------------------------------------------------------------------------



 



other amounts payable under this Guaranty thereafter arising. Kraft acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by this Agreement and this Guaranty and that the
waiver set forth in this Section 8.03(b) is knowingly made in contemplation of
such benefits.
          Section 8.04. Continuing Guaranty. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until payment in full
(after the Termination Date) of the Obligations and all other amounts payable
under this Guaranty, (b) be binding upon Kraft, its successors and assigns, and
(c) inure to the benefit of and be enforceable by the Lenders, JPMorgan Chase,
as Administrative Agent, and their respective successors, transferees and
assigns.
ARTICLE IX
MISCELLANEOUS
          Section 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement, nor consent to any departure by any Borrower or Kraft
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders affected thereby, do any of the following:
(a) waive any of the conditions specified in Sections 3.01 and 3.02,
(b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) reduce the principal of, or interest on, the Pro
Rata Advances or any fees or other amounts payable hereunder, (d) postpone any
date fixed for any payment of principal of, or interest on, the Pro Rata
Advances, or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Pro Rata Advances, or the number of Lenders, that shall be required for the
Lenders or any of them to take any action hereunder, (f) release Kraft from any
of its obligations under Article VIII or (g) amend this Section 9.01; provided
further that no waiver of the conditions specified in Section 3.04 in connection
with any Competitive Bid Borrowing shall be effective unless consented to by all
Lenders making Competitive Bid Advances as part of such Competitive Bid
Borrowing; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by JPMorgan Chase, as Administrative Agent, in
addition to the Lenders required above to take such action, affect the rights or
duties of JPMorgan Chase, as Administrative Agent, under this Agreement or any
Pro Rata Advance.
          Section 9.02. Notices, Etc. (a) Addresses. All notices and other
communications provided for hereunder shall be in writing (including telecopier
communication) and mailed, telecopied, or delivered, as follows:
if to any Borrower:
c/o Kraft Foods Inc.
Three Lakes Drive
Northfield, Illinois 60093

39



--------------------------------------------------------------------------------



 



Attention: Executive Vice President and Chief Financial Officer, NF302
Fax number: (847) 646-7759;
with a copy to:
c/o Kraft Foods Inc.
Three Lakes Drive
Northfield, Illinois 60093
Attention: Treasurer, NF667
Fax number: (847) 646-7612;
and
c/o Kraft Foods Global, Inc.
Three Lakes Drive
Northfield, Illinois 60093
Attention: Senior Manager of Treasury and Control, NF333
Fax number: (847) 646-3173;
if to Kraft, as guarantor:
Kraft Foods Inc.
Three Lakes Drive
Northfield, Illinois 60093
Attention: Secretary
Fax number: (847) 646-2950;
if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto;
if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;
if to JPMorgan Chase, as Administrative Agent:
c/o JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th Floor
New York, New York 10017
Attention: Thomas Hou
Fax number: (212) 270-6637;
with a copy to:
JPMorgan Chase Bank, N.A.
Loan and Agency
1111 Fannin
10th Floor
Houston, Texas 77002

40



--------------------------------------------------------------------------------



 



Attention: Claudia Correa
Fax number: (713) 750-2782;
or
as to any Borrower, Kraft or JPMorgan Chase, as Administrative Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to Kraft and JPMorgan Chase, as
Administrative Agent.
          (b) Effectiveness of Notices. All such notices and communications
shall, when mailed or telecopied, be effective when deposited in the mail or
telecopied, respectively, except that notices and communications to JPMorgan
Chase, as Administrative Agent, pursuant to Article II, III or VII shall not be
effective until received by JPMorgan Chase, as Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.
          Section 9.03. No Waiver; Remedies. No failure on the part of any
Lender or JPMorgan Chase, as Administrative Agent, to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
          Section 9.04. Costs and Expenses. (a) Administrative Agent;
Enforcement. Kraft agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, execution, delivery, administration (excluding
any cost or expenses for administration related to the overhead of JPMorgan
Chase, as Administrative Agent), modification and amendment of this Agreement
and the documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for JPMorgan Chase, as
Administrative Agent, with respect thereto and with respect to advising JPMorgan
Chase, as Administrative Agent, as to its rights and responsibilities under this
Agreement, and all costs and expenses of the Lenders and JPMorgan Chase, as
Administrative Agent, if any (including, without limitation, reasonable counsel
fees and expenses of the Lenders and JPMorgan Chase, as Administrative Agent),
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder.
          (b) Prepayment of LIBO Rate Advances or Floating Rate Bid Advances. If
any payment of principal of LIBO Rate Advance or Floating Rate Bid Advance is
made other than on the last day of the Interest Period for such Advance or at
its maturity, as a result of a payment pursuant to Section 2.11, acceleration of
the maturity of the Advances pursuant to Section 6.02, an assignment made as a
result of a demand by Kraft pursuant to Section 9.07(a) or for any other reason,
Kraft shall, upon demand by any Lender (with a copy of such demand to JPMorgan
Chase, as Administrative Agent), pay to JPMorgan Chase, as Administrative Agent,
for the account of such Lender any amounts required to compensate such Lender
for any

41



--------------------------------------------------------------------------------



 



additional losses, costs or expenses which it may reasonably incur as a result
of such payment, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. Without prejudice to the survival of any other agreement
of any Borrower or Kraft hereunder, the agreements and obligations of each
Borrower and Kraft contained in Section 2.02(c), 2.05, 2.12, 2.15 and this
Section 9.04(b) shall survive the payment in full of principal and interest
hereunder.
          (c) Indemnification. Each Borrower and Kraft jointly and severally
agree to indemnify and hold harmless the Administrative Agents and each Lender
and each of their respective affiliates, control persons, directors, officers,
employees, attorneys and agents (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and disbursements of counsel) which may be
incurred by or asserted against any Indemnified Party, in each case in
connection with or arising out of, or in connection with the preparation for or
defense of, any investigation, litigation, or proceeding (i) related to any
transaction or proposed transaction (whether or not consummated) in which any
proceeds of any Borrowing are applied or proposed to be applied, directly or
indirectly, by any Borrower, whether or not such Indemnified Party is a party to
such transaction or (ii) related to any Borrower’s or Kraft’s entering into this
Agreement, or to any actions or omissions of any Borrower or Kraft, any of their
respective Subsidiaries or affiliates or any of its or their respective
officers, directors, employees or agents in connection therewith, in each case
whether or not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by Kraft or any Borrower or
any other Person; provided, however, that neither any Borrower nor Kraft shall
be required to indemnify any such Indemnified Party from or against any portion
of such claims, damages, losses, liabilities or expenses that is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.
          Section 9.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize JPMorgan Chase,
as Administrative Agent, to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of Kraft or any Borrower against any and all of
the obligations of any Borrower or Kraft now or hereafter existing under this
Agreement, whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender shall
promptly notify the appropriate Borrower or Kraft, as the case may be, after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its affiliates under this Section 9.05 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its affiliates may have.
          Section 9.06. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of Kraft, JPMorgan Chase, as Administrative Agent,
Citibank, as Administrative Agent, and each Lender and their respective
successors and assigns, except that neither any

42



--------------------------------------------------------------------------------



 



Borrower nor Kraft shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
          Section 9.07. Assignments and Participations. (a) Assignment of Lender
Obligations. Each Lender may and, if demanded by Kraft upon at least five
Business Days’ notice to such Lender and JPMorgan Chase, as Administrative
Agent, will assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Pro Rata Advances owing to it), subject to the
following:
     (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement (other than,
except in the case of an assignment made as a result of a demand by Kraft
pursuant to this Section 9.07(a), any Competitive Bid Advances owing to such
Lender or any Competitive Bid Notes held by it);
     (ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 (subject to reduction at the sole discretion of Kraft) and shall be
an integral multiple of $1,000,000;
     (iii) each such assignment shall be to an Eligible Assignee;
     (iv) each such assignment made as a result of a demand by Kraft pursuant to
this Section 9.07(a) shall be arranged by Kraft after consultation with JPMorgan
Chase, as Administrative Agent, and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments which together cover all of
the rights and obligations of the assigning Lender under this Agreement;
     (v) no Lender shall be obligated to make any such assignment as a result of
a demand by Kraft pursuant to this Section 9.07(a) unless and until such Lender
shall have received one or more payments from either the Borrowers to which it
has outstanding Advances or one or more Eligible Assignees in an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement; and
     (vi) the parties to each such assignment shall execute and deliver to
JPMorgan Chase, as Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500, provided that, if such assignment is made as a result
of a demand by Kraft under this Section 9.07(a), Kraft shall pay or cause to be
paid such $3,500 fee.

43



--------------------------------------------------------------------------------



 



Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.
          (b) Assignment and Acceptance. By executing and delivering an
Assignment and Acceptance, the assigning Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
follows: (i) other than as provided in such Assignment and Acceptance, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Borrower or Kraft or the performance
or observance by any Borrower or Kraft of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon JPMorgan Chase,
as Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee represents that (A) the source of any funds it is using to
acquire the assigning Lender’s interest or to make any Advance is not and will
not be plan assets as defined under the regulations of the Department of Labor
of any Plan subject to Title I of ERISA or Section 4975 of the Code or (B) the
assignment or Advance is not and will not be a non-exempt prohibited transaction
as defined in Section 406 of ERISA; (vii) such assignee appoints and authorizes
JPMorgan Chase, as Administrative Agent, to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to JPMorgan Chase, as Administrative Agent, by the terms hereof,
together with such powers and discretion as are reasonably incidental thereto;
and (viii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.
          (c) Agent’s Acceptance. Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an assignee representing that it
is an Eligible Assignee, together with any Pro Rata Note or Notes subject to
such assignment, JPMorgan Chase, as Administrative Agent, shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii)

44



--------------------------------------------------------------------------------



 



record the information contained therein in the Register and (iii) give prompt
notice thereof to Kraft.
          (d) Register. JPMorgan Chase, as Administrative Agent, shall maintain
at its address referred to in Section 9.02 a copy of each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and Kraft, the Borrowers, JPMorgan Chase, as
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Kraft, any Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.
          (e) Sale of Participation. Each Lender may sell participations to one
or more banks or other entities in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and any Note or Notes held
by it), subject to the following:
     (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Kraft hereunder) shall remain unchanged,
     (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,
     (iii) Kraft, the other Borrowers, JPMorgan Chase, as Administrative Agent,
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and
     (iv) no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by any Borrower or Kraft therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation.
          (f) Disclosure of Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to Kraft or any Borrower furnished to
such Lender by or on behalf of Kraft or any Borrower; provided that, prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any confidential
information relating to Kraft received by it from such Lender.

45



--------------------------------------------------------------------------------



 



          (g) Regulation A Security Interest. Notwithstanding any other
provision set forth in this Agreement, any Lender may at any time create a
security interest in all or any portion of its rights under this Agreement
(including, without limitation, the Advances owing to it and any Note or Notes
held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A.
          Section 9.08. Designated Subsidiaries. (a) Designation. Kraft may at
any time, and from time to time, by delivery to JPMorgan Chase, as
Administrative Agent, of a Designation Agreement duly executed by Kraft and the
respective Subsidiary and substantially in the form of Exhibit D hereto,
designate such Subsidiary as a “Designated Subsidiary” for purposes of this
Agreement and such Subsidiary shall thereupon become a “Designated Subsidiary”
for purposes of this Agreement and, as such, shall have all of the rights and
obligations of a Borrower hereunder. JPMorgan Chase, as Administrative Agent,
shall promptly notify each Lender of each such designation by Kraft and the
identity of the respective Subsidiary.
          (b) Termination. Upon the payment and performance in full of all of
the indebtedness, liabilities and obligations under this Agreement of any
Designated Subsidiary then, so long as at the time no Notice of Pro Rata
Borrowing or Notice of Competitive Bid Borrowing in respect of such Designated
Subsidiary is outstanding, such Subsidiary’s status as a “Designated Subsidiary”
shall terminate upon notice to such effect from JPMorgan Chase, as
Administrative Agent, to the Lenders (which notice JPMorgan Chase, as
Administrative Agent, shall give promptly, and only upon its receipt of a
request therefor from Kraft). Thereafter, the Lenders shall be under no further
obligation to make any Advance hereunder to such former Designated Subsidiary
until such time as it has been redesignated a Designated Subsidiary by Kraft
pursuant to Section 9.08(a).
          Section 9.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          Section 9.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          Section 9.11. Jurisdiction, Etc. (a) Submission to Jurisdiction;
Service of Process. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York state court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York state
court or, to the extent permitted by law, in such Federal court. Kraft and each
Borrower hereby agree that service of process in any such action or proceeding
brought in any such New York state court or in such Federal court may be made

46



--------------------------------------------------------------------------------



 



upon the process agent appointed pursuant to Section 9.11(b) (the “Process
Agent”) and each Designated Subsidiary hereby irrevocably appoints the Process
Agent its authorized agent to accept such service of process, and agrees that
the failure of the Process Agent to give any notice of any such service shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon. Each Borrower hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to such Borrower at its address specified pursuant to
Section 9.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to serve legal process in any other manner permitted by law or to bring any
action or proceeding relating to this Agreement or the Notes in the courts of
any jurisdiction.
          (b) Appointment of Process Agent. Kraft agrees to appoint a Process
Agent from the Effective Date through the Termination Date (i) to receive on
behalf of Kraft, each Borrower and each Designated Subsidiary and their
respective property service of copies of the summons and complaint and any other
process which may be served in any action or proceeding in any New York State or
Federal court sitting in New York City arising out of or relating to this
Agreement and (ii) to forward forthwith to Kraft, each Borrower and each
Designated Subsidiary at their respective addresses copies of any summons,
complaint and other process which such Process Agent receives in connection with
its appointment. Kraft will give JPMorgan Chase, as Administrative Agent, prompt
notice of such Process Agent’s address.
          (c) Waivers. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes in any New York state or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          Section 9.12. Confidentiality. None of the Agents nor any Lender shall
disclose any confidential information relating to Kraft or any Borrower to any
other Person without the consent of Kraft, other than (a) to such Agent’s or
such Lender’s affiliates and their officers, directors, employees, agents and
advisors and, as contemplated by Section 9.07(f), to actual or prospective
assignees and participants, and then, in each such case, only on a confidential
basis; provided, however, that such actual or prospective assignee or
participant shall have been made aware of this Section 9.12 and shall have
agreed to be bound by its provisions as if it were a party to this Agreement,
(b) as required by any law, rule or regulation or judicial process, and (c) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking or other financial institutions.
          Section 9.13. Integration. This Agreement and the Notes represent the
agreement of Kraft, the other Borrowers, the Administrative Agents and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agents, Kraft,
the other Borrowers or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the Notes other than the

47



--------------------------------------------------------------------------------



 



matters referred to in Sections 2.09(b) and 9.04(a) and except for
Confidentiality Agreements entered into by each Lender in connection with this
Agreement.
          Section 9.14. USA Patriot Act Notice. Each Administrative Agent and
each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Patriot Act.

48



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  KRAFT FOODS INC.    
 
           
 
  By:        
 
     
 
        Name: James P. Dollive         Title: Executive Vice President and Chief
Financial Officer    
 
                JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                CITIBANK, N.A.,
as Administrative Agent and as a Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                GOLDMAN SACHS CREDIT PARTNERS L.P.,    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG, NEW YORK BRANCH    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    

 



--------------------------------------------------------------------------------



 



Applicable Lending Offices

 



--------------------------------------------------------------------------------



 



LENDER COMMITMENTS

      Lenders   Commitment
JPMorgan Chase Bank, N.A.
  $375,000,000
Citibank, N.A.
  $375,000,000
Deutsche Bank AG, New York Branch
  $375,000,000
Goldman Sachs Credit Partners L.P.
  $375,000,000
Total
  $1,500,000,000





--------------------------------------------------------------------------------



 



SCHEDULE I
APPLICABLE LENDING OFFICES

      Name of Institution Lender   Lending Office
JPMorgan Chase Bank, N.A.
  JPMorgan Chase Bank, N.A.
 
  270 Park Avenue, 4th Floor
 
  New York, NY 10017
 
  Thomas T. Hou, Executive Director
 
  tel: 212-270-6072
 
  fax: 212-270-6637
Citibank, N.A.
  Citibank, N.A.
 
  388 Greenwich Street, 23rd Floor
 
  New York, NY 10013
 
  Marc Merlino
 
  tel: 212-816-8151
 
  fax: 212-816-8301
Deutsche Bank AG New York Branch
  Deutsche Bank AG New York Branch
 
  60 Wall Street
 
  New York, NY 10005
 
  Hans-Josef Thiele
 
  tel: 212-250-8649
 
  fax: 212-797-4421
Goldman Sachs Credit Partners L.P.
  Goldman Sachs Credit Partners L. P.
 
  85 Broad Street
 
  New York, NY 10004
 
  c/o Goldman, Sachs & Co.
 
  Fax: 212-428-1243
 
  Pedro Ramirez:
 
  Phone: 917-343-8319
 
  Andrew Caditz:
 
  Phone: 212-354-6240





--------------------------------------------------------------------------------



 



EXHIBIT A-1 — FORM OF
PRO RATA NOTE
Dated:                                         , 200_
U.S.$                                        
          FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                     corporation (the “Borrower”), HEREBY PROMISES TO PAY to the
order of                      (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Pro Rata Advances
outstanding on the Termination Date made by the Lender to the Borrower pursuant
to the 364-Day Revolving Credit Agreement, dated as of May 24, 2007 among Kraft
Foods Inc., the Lender and certain other lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Citibank, N.A., as Administrative Agent,
and Goldman Sachs Credit Partners L.P. and Deutsche Bank Securities Inc., as
Syndication Agents for the Lender and such other lenders (as amended or modified
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined).
          The Borrower promises to pay interest on the unpaid principal amount
of each Pro Rata Advance from the date of such Pro Rata Advance until such
principal amount is paid in full, at such interest rate, and payable at such
times, as are specified in the Credit Agreement.
          Both principal and interest in respect of each Pro Rata Advance are
payable in Dollars to JPMorgan Chase, as Administrative Agent, for the account
of the Lender at the office





--------------------------------------------------------------------------------



 



of JPMorgan Chase, located at 270 Park Avenue, New York, New York 10017, in same
day funds. Each Pro Rata Advance owing to the Lender by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Promissory Note.
          This Promissory Note is one of the Pro Rata Notes referred to in, and
is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, (i) provides for the making of Pro Rata Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the Dollar amount first above mentioned, the indebtedness
of the Borrower resulting from each such Pro Rata Advance being evidenced by
this Promissory Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
          This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

            [NAME OF BORROWER]
      By           Name:           Title:      

2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS OF PRINCIPAL

                                                                             
Amount of                   Type of     Amount of             Principal Paid    
Unpaid Principal     Notation   Date   Advance     Advance     Interest Rate    
or Prepaid     Balance     Made By                                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                       
 
                                               

3



--------------------------------------------------------------------------------



 



EXHIBIT A-2 — FORM OF
COMPETITIVE BID NOTE
Dated:                     , 200_
U.S.$                    
          FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                                         corporation (the “Borrower”), HEREBY
PROMISES TO PAY to the order of                                          (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
364-Day Revolving Credit Agreement, dated as of May 24, 2007 among Kraft Foods
Inc., the Lender and certain other lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A., as Administrative Agent, and
Goldman Sachs Credit Partners L.P. and Deutsche Bank Securities Inc., as
Syndication Agents for the Lender and such other lenders (as amended or modified
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined)), on                     , 200_, the principal amount
of U.S.$[                    ].
          The Borrower promises to pay interest on the unpaid principal amount
hereof from the date hereof until such principal amount is paid in full, at the
interest rate and payable on the interest payment date or dates provided below:
     Interest Rate Basis:                                         .
     Day Count Convention:                                        .
     Interest Payment Date(s):                                        .
          Both principal and interest are payable in Dollars to JPMorgan Chase,
as Administrative Agent, for the account of the Lender at the office of JPMorgan
Chase, located at 270 Park Avenue, New York, New York 10017, in same day funds.
          This Promissory Note is one of the Competitive Bid Notes referred to
in, and is entitled to the benefits of, the Credit Agreement. The Credit
Agreement, among other things,





--------------------------------------------------------------------------------



 



contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events.
          The Borrower hereby waives presentment, demand, protest and notice of
any kind. No failure to exercise, and no delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of such
rights.
          This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

            [NAME OF BORROWER]
      By           Name:           Title:      

2



--------------------------------------------------------------------------------



 



EXHIBIT B-1 — FORM OF NOTICE OF
PRO RATA BORROWING
[Date]                    
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders party
to the Credit Agreement
referred to below
                    Attention:                     
Ladies and Gentlemen:
          [NAME OF BORROWER], refers to the 364-Day Revolving Credit Agreement,
dated as of May 24, 2007 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Kraft Foods Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, Citibank, N.A., as Administrative Agent, and Goldman
Sachs Credit Partners L.P. and Deutsche Bank Securities Inc., as Syndication
Agents for such Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a Pro
Rata Borrowing under the Credit Agreement, and in that connection sets forth
below the information relating to such Pro Rata Borrowing (the “Proposed Pro
Rata Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
     (i) The date of the Proposed Pro Rata Borrowing is
                                        , 200_.
     (ii) The Type of Advances comprising the Proposed Pro Rata Borrowing is
[Base Rate Advances] [LIBO Rate Advances].
     (iii) The aggregate amount of the Proposed Pro Rata Borrowing is
U.S.$[                    ].





--------------------------------------------------------------------------------



 



     [(iv) The initial Interest Period for each LIBO Rate Advance made as part
of the Proposed Pro Rata Borrowing is                      month(s).]
          The undersigned, as applicable, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Pro Rata Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause
(i) thereof)) are correct, before and after giving effect to the Proposed Pro
Rata Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date; [and]
     [if the Borrower is a Designated Subsidiary: the representations and
warranties of such Designated Subsidiary contained in its Designation Agreement
are correct, before and after giving effect to the Proposed Pro Rata Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date; and]
     (B) after giving effect to the application of the proceeds of all
Borrowings on the date of such Pro Rata Borrowing (together with any other
resources of the Borrower applied together therewith), no event has occurred and
is continuing, or would result from such Pro Rata Borrowing, that constitutes a
Default or Event of Default.

            Very truly yours,


KRAFT FOODS INC.
      By           Name:           Title:        

            [NAME OF BORROWER]
      By           Name:           Title:        

2



--------------------------------------------------------------------------------



 



         

EXHIBIT B-2 — FORM OF NOTICE OF
COMPETITIVE BID BORROWING
[Date]                    
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders party
to the Credit Agreement
referred to below
                    Attention:                     
Ladies and Gentlemen:
          [NAME OF BORROWER], refers to the 364-Day Revolving Credit Agreement,
dated as of May 24, 2007 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Kraft Foods Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, Citibank, N.A., as Administrative Agent, and Goldman
Sachs Credit Partners L.P. and Deutsche Bank Securities Inc., as Syndication
Agents for such Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.07(b) of the Credit Agreement that the undersigned hereby requests a
Competitive Bid Borrowing under the Credit Agreement, and in that connection
sets forth the terms on which such Competitive Bid Borrowing (the “Proposed
Competitive Bid Borrowing”) is requested to be made:

  (A)   Date of Competitive Bid Borrowing;     (B)   Amount of Competitive Bid
Borrowing;     (C)   Interest rate basis;     (D)   Day count convention;    
(E)   [Interest Period] [Maturity date];     (F)   Interest payment date(s);





--------------------------------------------------------------------------------



 



  (G)   Borrower’s account location;     (H)   [other terms (if any)].

          The undersigned, as applicable, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Competitive Bid Borrowing:
     (a) the representations and warranties contained in Section 4.01 of the
Credit Agreement are correct, before and after giving effect to the Proposed
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date; [and]
     [if the Borrower is a Designated Subsidiary: the representations and
warranties of such Designated Subsidiary contained in its Designation Agreement
are correct, before and after giving effect to the Proposed Competitive Bid
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and]
     (b) after giving effect to the application of the proceeds of all
Borrowings on the date of such Competitive Bid Borrowing (together with any
other resources of the Borrower applied together therewith), no event has
occurred and is continuing, or would result from such Proposed Competitive Bid
Borrowing, that constitutes a Default or Event of Default.
          The undersigned hereby confirms that the Proposed Competitive Bid
Borrowing is to be made available to it in accordance with Section 2.07(e) of
the Credit Agreement.

            Very truly yours,


KRAFT FOODS INC.
      By           Name:           Title:        

            [NAME OF BORROWER]
      By           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the 364-Day Revolving Credit Agreement, dated as
of May 24, 2007 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Kraft Foods Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, Citibank, N.A., as Administrative Agent, and Goldman
Sachs Credit Partners L.P. and Deutsche Bank Securities Inc., as Syndication
Agents for such Lenders.
          The “Assignor” and the “Assignee” referred to on Schedule 1 hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Competitive Bid Advances and Competitive Bid
Notes) equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Competitive Bid Advances and Competitive Bid Notes). After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Pro Rata Advances owing to the Assignee will be as set forth on Schedule 1
hereto. Each of the Assignor and the Assignee represents and warrants that it is
authorized to execute and deliver this Assignment and Acceptance.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit





--------------------------------------------------------------------------------



 



Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
furnished pursuant thereto; and (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or Kraft or the performance or observance by any Borrower or Kraft of
any of its obligations under the Credit Agreement or any other instrument or
document furnished pursuant thereto.
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon JPMorgan Chase, as Administrative Agent, any other Agent, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) confirms that it
is an Eligible Assignee; (iv) represents that (A) the source of any funds it is
using to acquire the Assignor’s interest or to make any Advance is not and will
not be plan assets as defined under the regulations of the Department of Labor
of any Plan subject to Title I of ERISA or Section 4975 of the Code or (B) the
assignment or Advance is not and will be not be a non-exempt prohibited
transaction as defined in Section 406 of ERISA; (v) appoints and authorizes
JPMorgan Chase, as Administrative Agent, to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to JPMorgan Chase, as Administrative Agent, by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vi) agrees that it will perform in accordance with their terms all of the

2



--------------------------------------------------------------------------------



 



obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender.
          4. This Assignment and Acceptance will be delivered to JPMorgan Chase,
as Administrative Agent, for acceptance and recording by JPMorgan Chase, as
Administrative Agent following its execution. The effective date for this
Assignment and Acceptance (the “Effective Date”) shall be the date of acceptance
hereof by JPMorgan Chase, as Administrative Agent, unless otherwise specified on
Schedule 1 hereto.
          5. Upon such acceptance and recording by JPMorgan Chase, as
Administrative Agent, as of the Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
          6. Upon such acceptance and recording by JPMorgan Chase, as
Administrative Agent, from and after the Effective Date, JPMorgan Chase, as
Administrative Agent, shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and facility fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so

3



--------------------------------------------------------------------------------



 



executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

4



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance
     Percentage interest assigned:                     %
     Assignee’s Commitment: U.S.$                    
     Aggregate outstanding principal amount of Pro Rata Advances assigned:
U.S.$                    
     Effective Date1:                     , 200_
[NAME OF ASSIGNOR], as Assignor

            By           Title:             

Dated:                     , 200_
[NAME OF ASSIGNEE], as Assignee

            By           Title:   

Dated:                     , 200_

            Domestic Lending Office:
           [Address]    

Accepted this                      day of                     , 200_
JPMORGAN CHASE BANK, N.A. as Administrative Agent

            By           Title:   

[Approved this                      day of                     , 200_

          [NAME OF BORROWER]2

            By           Title:   

 

1   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to JPMorgan Chase, as Administrative Agent.   2  
Required if the Assignee is an Eligible Assignee solely by reason of clause
(viii) of the definition of “Eligible Assignee.”





--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF
DESIGNATION AGREEMENT
[Date]1
JPMorgan Chase Bank, N.A., as Administrative Agent
      for the Lenders party to the Credit Agreement
      referred to below
     Ladies and Gentlemen:
          Reference is made to the 364-Day Revolving Credit Agreement, dated as
of May 24, 2007 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Kraft Foods Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, Citibank, N.A., as Administrative Agent, and Goldman
Sachs Credit Partners L.P. and Deutsche Bank Securities Inc., as Syndication
Agents for such Lenders.
          Please be advised that Kraft hereby designates its undersigned
wholly-owned Subsidiary,                      (“Designated Subsidiary”), as a
“Designated Subsidiary” under and for all purposes of the Credit Agreement.
          The Designated Subsidiary, in consideration of each Lender’s agreement
to extend credit to it under and on the terms and conditions set forth in the
Credit Agreement, does hereby assume each of the obligations imposed upon a
“Designated Subsidiary” and a “Borrower” under the Credit Agreement and agrees
to be bound by the terms and conditions of the Credit Agreement. In furtherance
of the foregoing, the Designated Subsidiary hereby represents and warrants to
each Lender as follows:
 

1   For Subsidiaries that are not listed on Schedule II, date must be at least
(i) three Business Days for a Designated Subsidiary organized in the United
States or any political subdivision thereof and (ii) five Business Days for a
Designated Subsidiary organized outside the United States, in each case, prior
to the date of the initial Pro Rata Advance to such Designated Subsidiary.





--------------------------------------------------------------------------------



 



     (a) The Designated Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of                     .
     (b) The execution, delivery and performance by the Designated Subsidiary of
this Designation Agreement, the Credit Agreement and the Notes to be delivered
by it are within the Designated Subsidiary’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) the
Designated Subsidiary’s charter or by-laws or (ii) in any material respect, any
law, rule, regulation or order of any court or governmental agency or any
material contractual restriction binding on or affecting it.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement or the Notes to be delivered by it.
     (d) This Designation Agreement is, and the Notes to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
the effect of general principles of equity (regardless of whether such
enforceability is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.
     (e) There is no pending or threatened action or proceeding affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator that purports to affect the legality, validity or
enforceability of this Designation Agreement, the Credit Agreement or any Note
of the Designated Subsidiary.

2



--------------------------------------------------------------------------------



 



     (f) [The registered address; name, telephone number, facsimile number and
email address of contact person; and internet address, if available, of the
Designated Subsidiary are                     .]2
     (g) [The Federal employer identification number of the Designated
Subsidiary is                     .]2,3

            Very truly yours,


KRAFT FOODS INC.
      By           Name:           Title:        

            [DESIGNATED SUBSIDIARY]
      By           Name:           Title:        

 

2   Does not apply to Subsidiaries listed on Schedule II.   3   Does not apply
to Designated Subsidiaries organized outside the United States.

3



--------------------------------------------------------------------------------



 



EXHIBIT E-1 — FORM OF
OPINION OF COUNSEL
FOR KRAFT
[Letterhead of Sidley]

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2 — FORM OF
OPINION OF COUNSEL
FOR KRAFT
[Effective Date]
To each of the Lenders party
 to the Credit Agreement referred to below
Kraft Foods Inc.
     Ladies and Gentlemen:
          This opinion is furnished to you pursuant to Section 3.01(c)(iii) of
the 364-Day Revolving Credit Agreement, dated as of May 24, 2007 (the “Credit
Agreement”), among Kraft Foods Inc., the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Citibank, N.A., as Administrative Agent,
and Goldman Sachs Credit Partners L.P. and Deutsche Bank Securities Inc., as
Syndication Agents for such Lenders. Terms defined in the Credit Agreement are
used herein as therein defined.
          I have acted as counsel for Kraft in connection with the preparation,
execution and delivery of the Credit Agreement.
          In that connection, I have examined originals, or copies certified to
my satisfaction, of such corporate records of Kraft, certificates of public
officials and of officers of Kraft, and agreements, instruments and other
documents, as I have deemed necessary as a basis for the opinions expressed
below. As to questions of fact material to such opinions, I have, when relevant
facts were not independently established by me, relied upon certificates of
Kraft or its officers or of public officials.
          Based upon the foregoing and upon such investigation as I have deemed
relevant and necessary, I am of the opinion that, to the best of my knowledge,
(i) there is no pending or threatened action or proceeding against Kraft or any
of its Subsidiaries before any court,

 



--------------------------------------------------------------------------------



 



governmental agency or arbitrator (a “Proceeding”) that purports to affect the
legality, validity, binding effect or enforceability of the Credit Agreement or
the Notes, if any, or the consummation of the transactions contemplated thereby,
and (ii) except for Proceedings disclosed in the Annual Report on Form 10-K of
Kraft for the fiscal year ended December 31, 2006, and any Current Reports on
Form 8-K filed subsequent to December 31, 2006 but prior to May 24, 2007, or,
with respect to Proceedings commenced after the date of the most recent such
document but prior to May 24, 2007, a certificate delivered to the Lenders and
attached hereto, there are no Proceedings that are likely to have a materially
adverse effect upon the financial position or results of operations of Kraft and
its Subsidiaries taken as a whole.
Very truly yours,

2



--------------------------------------------------------------------------------



 



EXHIBIT F — FORM OF
OPINION OF COUNSEL
FOR DESIGNATED SUBSIDIARY
[Effective Date]
To each of the Lenders party to the Credit Agreement referred to below
Kraft Foods Inc.
     Ladies and Gentlemen:
          This opinion is furnished to you pursuant to Section 3.02(e) of the
364-Day Revolving Credit Agreement, dated as of May 24, 2007 (the “Credit
Agreement”), among Kraft Foods Inc. (“Kraft”), the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as
Administrative Agent, and Goldman Sachs Credit Partners L.P. and Deutsche Bank
Securities Inc., as Syndication Agents for such Lenders. Terms defined in the
Credit Agreement are used herein as therein defined.
          We have acted as counsel for                      (the “Designated
Subsidiary”) in connection with the preparation, execution and delivery of the
Designation Agreement.
          In that connection, we have examined the following documents:
     (1) The Designation Agreement.
     (2) The Credit Agreement.
     (3) The documents furnished by the Designated Subsidiary pursuant to
Article III of the Credit Agreement.
     (4) The [Articles] [Certificate] of Incorporation of the Designated
Subsidiary and all amendments thereto (the “Charter”).
     (5) The by-laws of the Designated Subsidiary and all amendments thereto
(the “By-laws”).





--------------------------------------------------------------------------------



 



          We have also examined the originals, or copies certified to our
satisfaction, of such corporate records of the Designated Subsidiary,
certificates of public officials and of officers of the Designated Subsidiary,
and agreements, instruments and other documents, as we have deemed relevant and
necessary as a basis for the opinions expressed below. As to questions of fact
material to such opinions, we have, when relevant facts were not independently
established by us, relied upon certificates of the Designated Subsidiary or its
officers or of public officials. We have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by the Initial Lenders
and JPMorgan Chase, as Administrative Agent, Citibank, N.A., as Administrative
Agent, and Goldman Sachs Credit Partners L.P. and Deutsche Bank Securities Inc.,
as Syndication Agents.
          Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:
     1. The Designated Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of                     .
     2. The execution, delivery and performance by the Designated Subsidiary of
the Designation Agreement, the Credit Agreement and the Notes to be delivered by
it, and the consummation of the transactions contemplated thereby, are within
the Designated Subsidiary’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Charter or the By-laws
or (ii) any law, rule or regulation applicable to the Designated Subsidiary
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) to our knowledge, any contractual restriction
binding on or affecting the Designated Subsidiary. The Designation Agreement,
the Credit Agreement and the Notes delivered by the Designated Subsidiary on the
date hereof have been duly executed and delivered on behalf of the Designated
Subsidiary.

2



--------------------------------------------------------------------------------



 



     3. No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Designated Subsidiary of the Designation Agreement, the Credit Agreement and the
Notes delivered by the Designated Subsidiary.
     4. The Designation Agreement and the Credit Agreement are the legal, valid
and binding obligations of the Designated Subsidiary enforceable against the
Designated Subsidiary in accordance with their respective terms. The Notes
issued on the date hereof, if any, by the Designated Subsidiary are the legal,
valid and binding obligations of the Designated Subsidiary, enforceable against
the Designated Subsidiary in accordance with their respective terms.
     5. There is, to the best of my knowledge, no pending or threatened action
or proceeding against the Designated Subsidiary or any of its Subsidiaries
before any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Designation
Agreement, the Credit Agreement or any of the Notes delivered by the Designated
Subsidiary or the consummation of the transactions contemplated thereby.

3



--------------------------------------------------------------------------------



 



     The opinion set forth in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
Very truly yours,

4